


    


EXHIBIT 10.1
$200,000,000
CREDIT AGREEMENT
among
M/I HOMES, INC., as Borrower,
and
The Several Lenders from Time to Time Parties Hereto,
and
PNC BANK, NATIONAL ASSOCIATION,
as Swingline Lender, an Issuing Lender and Administrative Agent
and
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
and
CITIBANK, N.A.,
COMERICA BANK,
THE HUNTINGTON NATIONAL BANK,
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
Dated as of July 18, 2013


J.P. MORGAN SECURITIES LLC,
PNC CAPITAL MARKETS LLC,
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners


    




--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION 1.    DEFINITIONS    1
1.1    Defined Terms    
1.2    Other Definitional Provisions    
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS    25
2.1    Commitments    
2.2    Procedure for Revolving Loan Borrowing    
2.3    Swingline Commitment
2.4    Procedure for Swingline Borrowing; Refunding of Swingline Loans    
2.5    Commitment Fees, etc.    
2.6    Termination or Reduction of Commitments    
2.7    Optional Prepayments    
2.8    Mandatory Prepayments    
2.9    Conversion and Continuation Options    
2.10    Limitations on Eurodollar Tranches    
2.11    Interest Rates and Payment Dates    
2.12    Computation of Interest and Fees    
2.13    Inability to Determine Interest Rate    
2.14    Pro Rata Treatment and Payments    
2.15    Requirements of Law    
2.16    Taxes    
2.17    Indemnity    
2.18    Change of Lending Office    
2.19    Replacement of Lenders    
2.20    Defaulting Lenders    
2.21    Increase in Commitments    
2.22    Extension of Termination Date    
SECTION 3.    LETTERS OF CREDIT    
3.1    L/C Commitment    
3.2    Procedure for Issuance of Letter of Credit    
3.3    Fees and Other Charges    
3.4    L/C Participations    
3.5    Reimbursement Obligation of the Borrower    
3.6    Obligations Absolute    
3.7    Letter of Credit Payments    
3.8    Applications    
3.9    Cash Collateral    






--------------------------------------------------------------------------------




SECTION 4.    REPRESENTATIONS AND WARRANTIES    
4.1    Financial Statement    
4.2    No Material Adverse Change    
4.3    Organization, Powers, and Capital Stock    
4.4    Authorization; and Validity of this Agreement; Consents; etc.    
4.5    Compliance with Laws and Other Requirements
4.6    Litigation    
4.7    No Default    
4.8    Title to Properties    
4.9    Tax Liability    
4.10    Regulations U and X; Investment Company Act    
4.11    ERISA Compliance    
4.12    Subsidiaries; Joint Ventures    
4.13    Environmental Matters    
4.14    No Misrepresentation    
4.15    Solvency    
4.16    Foreign Direct Investment Regulations    
4.17    Relationship of the Loan Parties    
4.18    Insurance    
4.19    Foreign Asset Control Regulations    
4.20    Intellectual Property; Licenses, Etc.    
4.21    Subordinated Debt    
SECTION 5.    CONDITIONS PRECEDENT    
5.1    Conditions to Initial Extension of Credit    
5.2    Conditions to Each Extension of Credit    
SECTION 6.    AFFIRMATIVE COVENANTS    
6.1    Reporting Requirements    
6.2    Payment of Obligations, Taxes and Other Potential Liens    
6.3    Preservation of Existence    
6.4    Maintenance of Properties    
6.5    Access to Premises and Books    
6.6    Notices    
6.7    Addition or Release of Guarantors    
6.8    Compliance with Laws and Other Requirements    
6.9    Use of Proceeds    
SECTION 7.    NEGATIVE COVENANTS    
7.1    Financial Condition Covenants    
7.2    Liens and Encumbrances    
7.3    Fundamental Changes; Asset Sales; Acquisitions




--------------------------------------------------------------------------------




7.4    Investments    
7.5    Secured Indebtedness    
7.6    No Margin Stock    
7.7    Burdensome Agreements    
7.8    Prepayment of Indebtedness    
7.9    Pension Plan    
7.10    Transactions with Affiliates    
7.11    Foreign Assets Control Regulations    
SECTION 8.    EVENTS OF DEFAULT; REMEDIES    
SECTION 9.    THE AGENTS    
9.1    Appointment    
9.2    Delegation of Duties    
9.3    Exculpatory Provisions    
9.4    Reliance by Administrative Agent    
9.5    Notice of Default    
9.6    Non-Reliance on Administrative Agent and Other Lenders    
9.7    Indemnification    
9.8    Administrative Agent in Its Individual Capacity    
9.9    Successor Administrative Agent    
9.10    Documentation Agent and Syndication Agent    
SECTION 10.    MISCELLANEOUS    
10.1    Amendments and Waivers    
10.2    Notices    
10.3    No Waiver; Cumulative Remedies    
10.4    Survival of Representations and Warranties    
10.5    Payment of Expenses and Taxes
10.6    Successors and Assigns; Participations and Assignments    
10.7    Adjustments; Set off    
10.8    Counterparts    
10.9    Severability    
10.10     Integration    
10.11 GOVERNING LAW    
10.12     Submission To Jurisdiction; Waivers    
10.13     Acknowledgements    
10.14     Releases of Guarantees    
10.15     Confidentiality
10.16     WAIVERS OF JURY TRIAL    
10.17 USA Patriot Act    






--------------------------------------------------------------------------------




SCHEDULES:
1.1A    Commitments
1.1B    Existing Liens
1.1C    Initial Guarantors
1.1D    Existing Letters of Credit
1.1E    Issuing Lender Addresses
4.11    Pension Plans
4.12    Subsidiaries
4.21    Subordinated Debt
6.1(f)    Format of Joint Venture Reporting
7.5    Secured Indebtedness
EXHIBITS:
A    Form of Guarantee Agreement
B    Form of Compliance Certificate
C    Form of Borrowing Base Certificate
D    Form of Assignment and Assumption
E    Form of New Lender Supplement
F    Form of Legal Opinion of Vorys, Sater, Seymour and Pease LLP
G    Form of Exemption Certificates
    
    




--------------------------------------------------------------------------------




CREDIT AGREEMENT (this “Agreement”), dated as of July 18, 2013, among M/I HOMES,
INC., an Ohio corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), PNC BANK, NATIONAL ASSOCIATION, as Swingline Lender, an Issuing
Lender and Administrative Agent (each as hereinafter defined), JPMORGAN CHASE
BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents
(each, in such capacity, a “Co-Syndication Agent”), and CITIBANK, N.A., COMERICA
BANK, THE HUNTINGTON NATIONAL BANK, and U.S. BANK NATIONAL ASSOCIATION (each, in
such capacity, a “Co-Documentation Agent”).
The parties hereto hereby agree as follows:
SECTION 1.
DEFINITIONS

1.1    Defined Terms
. As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and (c)
the Eurodollar Rate that would be calculated as of such day (or, if such day is
not a Business Day, as of the preceding Business Day) in respect of a proposed
Eurodollar Loan with a one-month Interest Period plus 1.0%. Any change in the
ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate shall be effective as of the opening of business on the day of
such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Acquired Company”: a Person acquired in a consummated Acquisition by the
Borrower or any Guarantor.
“Acquisition”: any transaction, or any series of related transactions, by which
the Borrower or any Guarantor (i) acquires all or substantially all of the
assets of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes or by percentage of voting power) of the
Voting Stock of another Person.
“Administrative Agent”: PNC Bank, National Association, together with its
affiliates, successors and assigns, as the administrative agent for the Lenders
under this Agreement and the other Loan Documents.
“Additional Lender”: as defined in Section 2.22(d).
“Affiliate”: as to any Person, any Person (a) which directly, or indirectly
through one or more intermediaries, Controls, or is Controlled by, or is under
common Control with such Person, or (b) which directly, or indirectly through
one or more intermediaries, owns beneficially or of record twenty percent (20%)
or more of the Voting Stock of such Person.
“Agent Indemnitee”: as defined in Section 9.7.
“Agreement”: as defined in the preamble hereto.




--------------------------------------------------------------------------------




“Anti-Terrorism Order”: means Executive Order No. 13,224, 66 Fed. Reg. 49,079
(2001), issued by the President of the United States of America (Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism).
“Applicable Margin”: means (a) 2.25%, in the case of ABR Loans and (b) 3.25%, in
the case of Eurodollar Loans.
“Application”: an application, in such customary form as an Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.
“Approved Fund”: any entity that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers”: collectively, J.P. Morgan Securities LLC, PNC Capital Markets LLC
and Wells Fargo Securities, LLC.
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.
“Authorized Financial Officer”: any of the chief financial officer, treasurer,
assistant treasurer or controller of the Borrower.
“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender's Commitment then in effect over (b) such
Lender's Percentage Interest of the Outstanding Amount.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Basel III”: the third of the so-called Basel Accords issued by the Basel
Committee on Banking Supervision.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.




--------------------------------------------------------------------------------




“Borrowing Base”: as of any date, an amount calculated as follows (with each of
the following included only to the extent such assets are assets of Loan Parties
and are not encumbered by Liens (other than, to the extent any of the following
constitute Qualified Real Property Inventory, those Permitted Liens specified in
the definition of “Qualified Real Property Inventory”):
(a)    100% of Unrestricted Cash to the extent it exceeds the Required
Liquidity; plus
(b)    100% of the amount of Escrow Proceeds Receivable; plus
(c)    90% of the book value of Units Under Contract; plus
(d)    subject to the limitations set forth below, 75% of the book value of
Speculative Units; plus
(e)    subject to the limitations set forth below, 75% of the book value of
Model Units; plus
(f)    65% of the book value of Finished Lots; plus
(g)    50% of the book value of Lots Under Development; plus
(h)    subject to the limitation set forth below, 35% of the book value of
Entitled Land that is not included in the Borrowing Base clauses (a) through
(g).
Notwithstanding the foregoing:
(i)    the advance rate for Speculative Units shall decrease to 0% for any Unit
that has been a Speculative Unit for more than 360 days;
(ii)    the advance rate for Model Units shall decrease to 0% for any Unit that
has been a Model Unit for more than 180 days following the sale of the last
production Unit in the applicable project relating to such Model Unit;
(iii)    the Borrowing Base shall not include any amount under clause (h) under
the Borrowing Base to the extent that such amount exceeds 25% of the total
Borrowing Base; and
(iv)    the Borrowing Base shall be reduced by the amount, if any, by which the
total under clauses (f), (g) and (h) under the Borrowing Base exceeds 50% of the
total Borrowing Base.
“Borrowing Base Availability”: as of any date, the lesser of (a) the Commitments
minus the Outstanding Amount and (b) the excess, if positive, of the Borrowing
Base calculated in the most recently delivered Borrowing Base Certificate minus
the Borrowing Base Debt on such date.
“Borrowing Base Certificate”: a certificate duly executed by an Authorized
Financial Officer substantially in the form of Exhibit C.
“Borrowing Base Debt”: as of any date, (a) Consolidated Debt minus (b)
Subordinated Debt (other than that portion of Subordinated Debt due within one
year as a regularly scheduled principal payment) minus (c) amounts due under
mortgage notes secured by any office property used for the operation of the
business of the Loan Parties and their respective Subsidiaries.




--------------------------------------------------------------------------------




“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Capital Stock”: any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of any Person, including any preferred stock, but excluding
any debt securities convertible into such equity.
“Capitalized Lease”: of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations”: any obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP.
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Lender shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Lender. “Cash Collateralized” shall have a meaning
correlative to the foregoing. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Cash Equivalents”: (a) securities, certificates and notes with maturities of
364 days or less from the date of acquisition that are within one of the
following classifications: (i) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof, (ii) mortgage backed
securities issued or fully guaranteed or insured by the Federal Home Loan
Mortgage Corporation, Federal National Mortgage Association, or a similar
government sponsored enterprise or mortgage agency, (iii) securities issued by
States, territories and possessions of the United States and their political
subdivisions (municipalities), with ratings of at least “A” or the equivalent
thereof by Standard & Poor's Financial Services LLC or Moody's Investors
Services, Inc., (iv) time deposits, certificates of deposit, bankers'
acceptances, or similar short-term notes issued by a commercial bank domiciled
and registered in the United States with capital and surplus in excess of $200
million, and which has (or the holding company of which has) a commercial paper
rating of at least A-l or the equivalent thereof by Standard & Poor's Financial
Services LLC or P-l or the equivalent thereof by Moody's Investors Services,
Inc., or (v) commercial paper of a domestic issuer rated at least A-l or the
equivalent thereof by Standard & Poor's Financial Services LLC or P-l or the
equivalent thereof by Moody's Investors Services, Inc.; and (b) money market
mutual funds which invest in securities listed in (a)(i) through (v) above with
a weighted average maturity of less than one year.
“CDD”: a Community Development District and/or Community Development Authority
or similar governmental or quasi-governmental entity created under state or
local statutes to encourage planned community development and to allow for the
construction and maintenance of long-term infrastructure through alternative
financing sources, including the tax-exempt and/or the taxable bond markets.




--------------------------------------------------------------------------------




“Change in Status”: the occurrence of any of the following events with respect
to a Subsidiary that, immediately prior to such event, is a Guarantor: (a) all
of the assets of such Subsidiary are sold or otherwise disposed of in a
transaction in compliance with the terms of this Agreement; (b) all of the
Capital Stock of such Subsidiary held by the Borrower or any Restricted
Subsidiary is sold or otherwise disposed of to any Person other than a Borrower
or a Restricted Subsidiary in a transaction in compliance with the terms of this
Agreement; or (c) such Subsidiary is designated an Unrestricted Subsidiary (or
otherwise ceases to be a Restricted Subsidiary, including by way of liquidation
or merger) in compliance with the terms of this Agreement.
“Change of Control”: (a) any Person or group (as that term is understood under
Section 13(d) of the Exchange Act and the rules and regulations thereunder)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock shall have different voting powers) of the voting stock of the
Borrower equal to at least fifty percent (50%); or (b) as of any date a majority
of the board of directors of the Borrower consists of individuals who were not
either (i) directors of the Borrower as of the corresponding date of the
previous year, (ii) selected or nominated to become directors by the board of
directors of the Borrower of which a majority consisted of individuals described
in clause (b)(i) above or (iii) selected or nominated to become directors by the
board of directors of the Borrower of which a majority consisted of individuals
described in clause (b)(i) above and individuals described in clause (b)(ii)
above.
“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is July 18, 2013.
“Co-Documentation Agent”: as defined in the preamble hereto.
“Co-Syndication Agent”: as defined in the preamble hereto.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commitment”: as to any Lender, the obligation of such Lender to make Revolving
Loans and participate in Swingline Loans and Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Commitment” opposite such Lender's name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
original amount of the Total Commitments is $200,000,000.
“Commitment Period”: the period from and including the Closing Date to the
Termination Date.
“Commitment Fee Rate”: 0.50% per annum.
“Competitor”: any Person that is itself, or is owned or Controlled by, a Person
that is (i) listed on the most recent Builder 100 list published by Builder
magazine, ranked by revenues or closings (or if such list is no longer
published, identified in such other published list or through such other means
as is mutually agreed by the Administrative Agent and the Borrower) or any
Affiliate of such Person or (ii) engaged primarily in the business of investing
in distressed real estate and is not a banking institution, life insurance
company, fund or other similar financial institution that ordinarily is engaged
in the business of making real estate loans in the ordinary course of business.
“Compliance Certificate”: a certificate duly executed by an Authorized Financial
Officer substantially in the form of Exhibit B.




--------------------------------------------------------------------------------




“Consolidated Debt”: at any date, without duplication:
(a)all funded debt of the Loan Parties and their respective Subsidiaries (other
than Unrestricted Subsidiaries) determined on a consolidated basis in accordance
with GAAP; plus
(b)funded debt of each Joint Venture with recourse to or guaranteed (including
in the form of re-margin guarantees) by the Borrower or any other Loan Party;
plus
(c)the sum of (i) all reimbursement obligations with respect to drawn
Performance Letters of Credit (excluding any portion of the actual or potential
reimbursement obligations that are secured by cash collateral) and (ii) all
reimbursement obligations with respect to drawn Financial Letters of Credit
(excluding any portion of the actual or potential reimbursement obligations that
are secured by cash collateral) and, without duplication, the maximum amount
available to be drawn under all Financial Letters of Credit (excluding any
portion of the actual or potential reimbursement obligations that are secured by
cash collateral), in each case issued for the account of, or guaranteed by, any
Loan Party or any of its Subsidiaries (other than Unrestricted Subsidiaries);
plus
(d)funded debt of Unrestricted Subsidiaries or third parties with recourse to or
guaranteed (including in the form of re-margin guarantees) by any Loan Party or
any of its Subsidiaries (other than Unrestricted Subsidiaries); plus
(e)(e) the net aggregate Swap Termination Value of all agreements relating to
Hedging Obligations of the Loan Parties and their respective Subsidiaries (other
than Unrestricted Subsidiaries); plus
(f)Contingent Obligations of the Loan Parties and their respective Subsidiaries
(other than Unrestricted Subsidiaries) to the extent of amounts then due and
payable.
Notwithstanding the foregoing, “Consolidated Debt” shall exclude (i)
Indebtedness of a Loan Party to another Loan Party, (ii) except as otherwise
provided in the foregoing clauses (c) and (d), Indebtedness of Unrestricted
Subsidiaries that otherwise is consolidated under GAAP, (iii) (x) Capitalized
Lease Obligations pertaining to Model Units and (y) at any time, up to
$15,000,000 of Capitalized Lease Obligations not described in sub-clause (x) of
this clause (iii), (iv) liabilities relating to real estate not owned as
determined under GAAP and (v) at any time, up to $50,000,000 in aggregate
principal amount of Non-Recourse Indebtedness of the Loan Parties and their
respective Subsidiaries (other than Unrestricted Subsidiaries).
“Consolidated EBITDA”: for any period, (a) the Consolidated Net Income of the
Loan Parties and their respective Subsidiaries (other than Unrestricted
Subsidiaries) plus (b) to the extent deducted from revenues in determining
Consolidated Net Income of the Loan Parties and their respective Subsidiaries:
(i) Consolidated Interest Expense, (ii) expense for income taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) non-cash (including
impairment) charges, (vi) extraordinary losses and (vii) loss (gain) on early
extinguishment of indebtedness, minus (c) to the extent added to revenues in
determining Consolidated Net Income, non-cash gains and extraordinary gains
(including for the avoidance of doubt, gains relating to the release of any tax
valuation asset reserves); provided, however, that Consolidated EBITDA shall
include net income of any Unrestricted Subsidiary or Joint Venture only to the
extent distributed to Loan Parties.
“Consolidated Interest Expense”: for any period, the consolidated interest
expense and capitalized interest and other interest charges amortized to cost of
sales of Loan Parties and their respective Subsidiaries (other than Unrestricted
Subsidiaries) for such period, determined on a consolidated basis in accordance
with GAAP.
“Consolidated Interest Incurred”: for any period, the aggregate amount (without
duplication and determined in each case in accordance with GAAP) of interest
(excluding interest of a Loan Party to another Loan Party) incurred, whether
such interest was expensed or capitalized, paid, accrued, or scheduled to be
paid or accrued during such period by the Loan Parties and their respective
Subsidiaries (other than Unrestricted Subsidiaries) during such period,
including (a) the




--------------------------------------------------------------------------------




interest portion of all deferred payment obligations, and (b) all commissions,
discounts, and other fees and charges (excluding premiums) owed with respect to
bankers' acceptances and letter of credit financings (including, without
limitation, letter of credit fees) and Hedging Obligations, in each case to the
extent attributable to such period; provided, however, that the Consolidated
Interest Incurred of any Subsidiary shall only be included in the amount of the
Loan Parties' pro-rata share of interest. For purposes of this definition,
interest on Capital Leases shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such Capital Leases in accordance with GAAP.
“Consolidated Net Income”: for any period, the net income (or loss) attributable
to the Loan Parties and their respective Subsidiaries (other than Unrestricted
Subsidiaries) for such period, determined on a consolidated basis in accordance
with GAAP. For the avoidance of doubt, the calculation of Consolidated Net
Income will exclude the net income (or loss) of Joint Ventures and Unrestricted
Subsidiaries that otherwise would be consolidated under GAAP.
“Consolidated Tangible Net Worth”: at any date, the consolidated stockholders
equity, less Intangible Assets, of the Loan Parties and their respective
Subsidiaries (other than Unrestricted Subsidiaries) determined in accordance
with GAAP on a consolidated basis, all determined as of such date. For the
avoidance of doubt, the calculation of Consolidated Tangible Net Worth will
exclude the stockholders' equity (less Intangible Assets) of Joint Ventures and
Unrestricted Subsidiaries that otherwise would be consolidated under GAAP.
“Contingent Obligation”: of any Person, any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the monetary obligation or monetary liability of
any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person, or otherwise assures any creditor
of such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract, “put” agreement or other
similar arrangement; provided that Contingent Obligations shall not include (i)
obligations in respect of Financial Letters of Credit, (ii) re-margin guarantees
and (iii) guarantees of payment of funded debt.
“Contractual Obligation”: any provision of any security issued by such Person or
of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Credit Party”: the Administrative Agent, the Issuing Lenders, the Swingline
Lender or any other Lender and, for the purposes of Section 10.13 only, any
other Agent and the Arrangers.
“Default”: any event or circumstance that, with the giving of notice or passage
of time, or both, would become an Event of Default.
“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender's good faith determination that a condition precedent to funding
(specifically identified and including




--------------------------------------------------------------------------------




the particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender's good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party's receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Eligible Assignee”: any of (i) a Lender or a Lender Affiliate, (ii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having (x) total assets in excess of $1,000,000,000 and (y) a
combined capital and surplus of at least $250,000,000; (iii) a commercial bank
organized under the laws of any other country which is a member of OECD, or a
political subdivision of any such country, and having (x) total assets in excess
of $1,000,000,000 and (y) a combined capital and surplus of at least
$250,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of OECD; (iv) a life insurance company organized under the laws of any
State of the United States, or organized under the laws of any country and
licensed as a life insurer by any State within the United States and having
admitted assets of at least $1,000,000,000; (v) a nationally or internationally
recognized investment banking company or other financial institution in the
business of making, investing in or purchasing loans, or an Affiliate thereof
organized under the laws of any State of the United States or any other country
which is a member of OECD, and licensed or qualified to conduct such business
under the laws of any such State and having (1) total assets of at least
$1,000,000,000 and (2) a net worth of at least $250,000,000; or (vi) an Approved
Fund. Notwithstanding the foregoing, the following shall not be “Eligible
Assignees”: (a) any Defaulting Lender, (b) the Borrower or any of its Affiliates
and (c) Competitors identified to the Administrative Agent and the Lenders from
time to time.
“Entitled Land”: means Qualified Real Property Inventory comprised of land where
all requisite zoning requirements and land use requirements have been satisfied,
and all requisite approvals have been obtained from all applicable Governmental
Authorities (other than approvals which are simply ministerial and
non-discretionary in nature or otherwise not material) in order to develop the
land as a residential housing project.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirement of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or safety, or the
environment, as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: (a) any entity, whether or not incorporated, that is under
common control with a Loan Party within the meaning of Section 4001(a)(14) of
ERISA; (b) any corporation which is a member of a controlled group of
corporations within the meaning of Section




--------------------------------------------------------------------------------




414(b) of the Code of which a Loan Party is a member; (c) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which a Loan Party is a member; and (d) with respect to any Loan Party, any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Code of which that Loan Party, any corporation described in clause
(b) above or any trade or business described in clause (c) above is a member.
Any former ERISA Affiliate of any Loan Party shall continue to be considered an
ERISA Affiliate of the Loan Party within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of the Loan Party and
with respect to liabilities arising after such period for which the Loan Party
could be liable under the Code or ERISA.
“ERISA Event”: (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the
failure of any Loan Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived in accordance with Section 412(c) of
the Code or Section 302(c) of ERISA; (e) a determination that any Pension Plan
is, or is expected to be, in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (f) the filing pursuant to Section 412 of
the Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (g) the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or the incurrence by any Loan Party or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan,
including but not limited to the imposition of any Lien in favor of the PBGC or
any Pension Plan; (h) the receipt by any Loan Party or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (i) the failure by any Loan Party or any of
its ERISA Affiliates to make any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code; (j) the incurrence by any Loan
Party or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Pension Plan or Multiemployer Plan; (k) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization, in “endangered” or “critical”
status (within the meaning of Sections 431 or 432 of the Code or Sections 304 or
305 of ERISA), or terminated (within the meaning of Section 4041A of ERISA) or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (l) the failure by any Loan Party or any of its ERISA Affiliates to pay
when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA; (m)
the withdrawal by any Loan Party or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to any Loan Party or any of
their respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (n) the
imposition of liability on any Loan Party or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (o) the occurrence of an act or
omission which could give rise to the imposition on any Loan Party or any of
their respective ERISA Affiliates of fines, penalties, taxes or related charges
under Chapter 43 of the Code or under Section 409, Section 502(c), (i) or (l),
or Section 4071 of ERISA in respect of any Plan; (p) the assertion of a material
claim (other than routine claims for benefits) against any Plan other than a
Multiemployer Plan or the assets thereof, or against any Loan Party or any of
their respective ERISA Affiliates in




--------------------------------------------------------------------------------




connection with any Plan; (q) receipt from the IRS of notice of the failure of
any Pension Plan (or any other Plan intended to be qualified under Section
401(a) of the Code) to qualify under Section 401(a) of the Code, or the failure
of any trust forming part of any Pension Plan (or any other Plan) to qualify for
exemption from taxation under Section 501(a) of the Code; or (r) the imposition
of a Lien pursuant to Section 430(k) of the Code or pursuant to ERISA with
respect to any Pension Plan.
“Escrow Proceeds Receivable”: funds unconditionally due to the Borrower or any
Guarantor held in escrow following the sale and conveyance of title of a Unit to
a buyer.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the British Bankers
Association (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time as selected by the Administrative Agent in its reasonable discretion;
in each case, the “Screen Rate”) at approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period; provided, that,
if the Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) with respect to Dollars then the Eurodollar Base
Rate shall be the Interpolated Rate. “Interpolated Rate” means the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case at such time.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements

 
“Eurodollar Tranche”: the collective reference to those Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same date).
“Event of Default”: any of the events specified in Section 8.




--------------------------------------------------------------------------------




“Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Existing Credit Agreement”: Credit Agreement, dated as of June 9, 2010, among
the Borrower, the lenders party thereto from time to time, PNC Bank, National
Association, as administrative agent, and the other agents party thereto (as
amended, supplemented or otherwise modified from time to time prior to the
Closing Date).
“Existing Letters of Credit”: the letters of credit issued and outstanding
immediately prior to the Closing Date and set forth on Schedule 1.1D.
“Existing Notes”: the 8.625% Senior Notes due 2018 issued under and pursuant to
the Indenture, dated as of November 12, 2010, among the Borrower, the guarantors
named therein and U.S. Bank National Association, as trustee.
“Existing Termination Date”: as defined in Section 2.22(a).
“Extending Lender”: as defined in Section 2.22(b).
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by PNC Bank, National Association from
three federal funds brokers of recognized standing selected by it.
“Financial Letter of Credit”: a letter of credit that is not a Performance
Letter of Credit.
“Financial Letter of Credit Sublimit”: at any time, a dollar amount equal to the
lesser of (a) 25% of the aggregate Commitments outstanding at such time and (b)
the L/C Commitment.
“Financial Services Subsidiary”: a Subsidiary engaged exclusively in mortgage
banking (including mortgage origination, loan servicing, mortgage broker and
title and escrow businesses), master servicing and related activities,
including, without limitation, a Subsidiary which facilitates the financing of
mortgage loans and mortgage-backed securities and the securitization of
mortgage-backed bonds and other activities ancillary thereto. Any Financial
Services Subsidiary may execute and deliver to the Administrative Agent a
supplement to the Guarantee Agreement and become a Guarantor.
“Finished Lots”: Entitled Land with respect to which (a) development has been
completed to such an extent that permits to allow use and construction,
including building, sanitary sewer and water, are entitled to be obtained for a
Unit on such Entitled Land and (b) start of construction has not occurred.
“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member, any ERISA
Affiliate or any other entity related to a Group Member on a controlled group
basis.




--------------------------------------------------------------------------------




“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member, or ERISA Affiliate or any
other entity related to a Group Member on a controlled group basis.
“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.
“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to any Issuing Lender, such Defaulting Lender's Percentage Interest of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender's Percentage Interest of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender's participation obligation has been reallocated to
other Lenders.
“Funding Office”: the office of the Administrative Agent at 500 First Avenue,
Pittsburgh, Pennsylvania specified in Section 10.2 or such other office as may
be specified from time to time by the Administrative Agent as its funding office
by written notice to the Borrower and the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time; provided that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
each Guarantor, substantially in the form of Exhibit A.
“Guarantors”: each direct or indirect Subsidiary of the Borrower except
Unrestricted Subsidiaries. The initial Guarantors are indicated on Schedule 1.1C
to this Agreement.
“Hazardous Substances”: all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, infectious or




--------------------------------------------------------------------------------




medical wastes and all other substances or wastes of any nature that are
regulated pursuant to, or would give rise to liability under, any Environmental
Law.
“Hedging Obligations”: of a Person, any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), (a) under any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party's assets, liabilities, or exchange transaction,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.
“Housing Unit Closing”: a closing of a sale of a Unit by the Borrower, a
Guarantor or, without duplication, an Acquired Company to a bona fide purchaser
for value that is not a Subsidiary or Affiliate of the Borrower.
“Increased Facility Closing Date”: as defined in Section 2.21.
“Indebtedness”: of any Person at any date, without duplication, (a) all
liabilities and obligations, contingent or otherwise, of such Person, (i) in
respect of borrowed money, (ii) evidenced by bonds, notes, debentures or similar
instruments, (iii) representing the balance deferred and unpaid of the purchase
price of any property or services, except those incurred in the ordinary course
of its business that would constitute ordinarily a trade payable to trade
creditors (but specifically excluding from such exception the deferred purchase
price of Real Property Inventory), (iv) evidenced by bankers' acceptances, (v)
consisting of obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired by such Person, except Liens described in clauses (b)-(f) of the
definition of “Permitted Liens”, so long as the obligations secured thereby are
not more than sixty (60) days delinquent, (vi) consisting of Capitalized Lease
Obligations (including any Capitalized Leases entered into as a part of a
sale/leaseback transaction), (vii) consisting of liabilities and obligations
under any receivable sales transactions, (viii) consisting of a Financial Letter
of Credit (but excluding Performance Letters of Credit or performance or surety
bonds) or a reimbursement obligation of such Person with respect to any
Financial Letter of Credit (but excluding Performance Letters of Credit or
performance or surety bonds), (ix) consisting of the net obligations of such
Person with respect to any Hedging Obligations, (x) consisting of Off-Balance
Sheet Liabilities or (xi) consisting of Contingent Obligations; and (b)
obligations of such Person to purchase Securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property.
“Indemnified Liabilities”: as defined in Section 10.5.
“Indemnitee”: as defined in Section 10.5.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including, to the extent considered to be intangible assets under
GAAP, customer lists, goodwill, copyrights, trade names, trademarks, patents,
franchises and licenses.
“Interest Coverage Ratio”: as of any date, for a rolling period of the most
recent four fiscal quarters for which financial statements are available, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Incurred.




--------------------------------------------------------------------------------




“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, and a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or,
such other period as may be agreed to by all Lenders), as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter (or, such other period
as may be agreed to by all Lenders), as selected by the Borrower by irrevocable
notice to the Administrative Agent not later than 11:00 A.M., New York City
time, on the date that is two (2) Business Days prior to the last day of the
then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii)the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and
(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Interpolated Rate”: as defined in the definition of “Eurodollar Base Rate”.
“Investment”: (a) the purchase or other acquisition of Capital Stock or other
securities of another Person, (b) a loan, advance, extension of credit (by way
of guarantee or otherwise) or capital contribution to another Person or (c) the
purchase or other acquisition of assets of another Person that constitute a
business unit. For purposes hereof, the book value of any Investment shall be
calculated in accordance with GAAP unless otherwise specified herein.
“Issuance Date”: the date of issuance of a Letter of Credit by an Issuing
Lender.
“Issuing Lender”: (a) PNC Bank, National Association, in its capacity as issuer
of any Letter of Credit, (b) Citibank, N.A., Regions Bank, The Huntington
National Bank, U.S. Bank National Association, and Wells Fargo Bank, National
Association, in each case in its capacity as issuer of any Existing Letter of
Credit, and (c) any other Lender approved by the Borrower that has agreed in its
sole discretion to act as an “Issuing Lender” hereunder, or, in each case, any
of their respective affiliates, in each case in its capacity as issuer of any
Letter of Credit and with respect to all or a portion of the L/C Commitment (as
agreed separately in writing with the Borrower). Each reference herein to “the
Issuing Lenders” shall be the collective reference to each Issuing Lender.
“Joint Venture”: any Person, other than a Subsidiary, in which the Borrower or a
Subsidiary holds any stock, partnership interest, joint venture interest,
limited liability company interest or other equity interest.




--------------------------------------------------------------------------------




“L/C Commitment”: $100,000,000.
“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Lender at any time shall be its Percentage Interest of the total L/C Exposure at
such time.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: the collective reference to all the Lenders other than the
applicable Issuing Lender.
“Lenders”: as defined in the preamble hereto and, as the context requires,
includes the Swingline Lender.
“Letters of Credit”: as defined in Section 3.1(a). The Existing Letters of
Credit shall be deemed to be Letters of Credit for all purposes hereunder.
“Leverage Ratio”: the ratio, as of any date, of (a) Consolidated Debt minus
Unrestricted Cash, to the extent Unrestricted Cash exceeds the Required
Liquidity, divided by (b) Consolidated Debt plus Consolidated Tangible Net Worth
minus Unrestricted Cash, to the extent Unrestricted Cash exceeds the Required
Liquidity.
“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, charge, encumbrance, lien (statutory or other), preference,
priority or other security agreement or similar preferential arrangement of any
kind or nature whatsoever (including without limitation any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the authorized filing by or
against a Person of any financing statement as debtor under the Uniform
Commercial Code or comparable law of any jurisdiction). For the avoidance of
doubt, a restriction, covenant, easement, right of way, or similar encumbrance
affecting any interest in real property owned by any Loan Party and which does
not secure an obligation to pay money is not a Lien.
“Liquidity”: at any time, the sum of all Unrestricted Cash held by the Loan
Parties and their respective Subsidiaries (other than Unrestricted
Subsidiaries).
“Loan”: any Revolving Loan made by any Lender or Swingline Loan made by the
Swingline Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Guarantee Agreement, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.
“Loan Parties”: as of any date, collectively, the Borrower and the Guarantors. A
“Loan Party” shall mean, the Borrower or any Guarantor, individually.
“Lots Under Development”: Entitled Land where physical site improvement has
commenced but which is not a Finished Lot, Unit Under Construction or Unit Under
Contract.
“Material Adverse Effect”: (a) a change, event or circumstance that could
reasonably be expected to result in a material adverse effect on the financial
condition of the Loan Parties and their respective Subsidiaries, taken as a
whole; (b) a material impairment of the ability of the Borrower or any other
Loan Party to perform its payment or other material obligations under any loan
document to which it is a party; or (c) a material adverse effect upon the
legality, validity,




--------------------------------------------------------------------------------




binding effect, or enforceability against the Borrower or any other Loan Party
of any payment or material obligations of the Borrower or such other Loan Party
under any loan document to which it is a party.
“Minimum Collateral Amount”: at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 100% of the
Fronting Exposure of all Issuing Lenders with respect to Letters of Credit
issued and outstanding at such time.
“Minimum Interest Coverage Ratio”: as defined in Section 7.1(b).
“Minimum Liquidity Amount”: as defined in Section 7.1(b).
“Model Unit”: a Unit Under Construction to be used as a model home in connection
with the sale of Units in a residential housing project.
“Multiemployer Plan”: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“New Lender”: as defined in Section 2.21.
“New Lender Supplement”: as defined in Section 2.21.
“Non-Excluded Taxes”: as defined in Section 2.16(a).
“Non-Extending Lender”: as defined in Section 2.22(b).
“Non-Recourse Indebtedness”: Indebtedness of a Loan Party for which its
liability is limited to the Real Property Inventory upon which it grants a Lien
to the holder of such Indebtedness as security for such Indebtedness (including,
in the case of Indebtedness of a Subsidiary that holds title to Real Property
Inventory, liability of that Subsidiary and liabilities secured by a pledge of
the equity interests of such Subsidiary (if such Real Property Inventory
constitutes all or substantially all the assets of such Subsidiary)).
“Non-U.S. Lender”: as defined in Section 2.16(d).
“Notes”: the collective reference to any promissory note evidencing Loans.
“Obligations”: all advances to, and debts, liabilities and obligations of, the
Borrower and the Guarantors arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Guarantor or any Affiliate
thereof of any proceeding under any bankruptcy or insolvency naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.
“OECD”: the Organization of Economic Cooperation and Development.
“Off-Balance Sheet Liabilities”: (a) any repurchase obligation or liability of
such Person or any of its Subsidiaries with respect to accounts or notes
receivable sold by such Person or any of its Subsidiaries or (b) any liability
of such Person or any of its Subsidiaries under any financing lease, any
synthetic lease (under which all or a portion of the rent payments made by the




--------------------------------------------------------------------------------




lessee are treated, for tax purposes, as payments of interest, notwithstanding
that the lease may constitute an operating lease under GAAP) or any other
similar lease transaction.
“Other Taxes”: any and all present or future stamp or documentary taxes, charges
or similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (including any interest, additions to tax or penalties
applicable thereto), except any such taxes that are described under clause (ii)
of the first sentence of Section 2.16(a) and that are imposed with respect to an
assignment or transfer (other than an assignment or transfer made pursuant to
Section 2.19).
“Outstanding Amount”: as of any date, the aggregate principal amount of Loans
outstanding after giving effect to any borrowings, repayments and prepayments on
such date plus the amount of L/C Obligations outstanding on such date after
giving effect to any issuance or reimbursements made on such date.
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“PBGC”: the Pension Benefit Guaranty Corporation established under Section 4002
of ERISA and any successor entity performing similar functions.
“Pension Plan”: any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Percentage Interest”: as to any Lender at any time, the percentage which such
Lender's Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender's Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding; provided, that,
in the event that the Loans are paid in full prior to the reduction to zero of
the Outstanding Amount, the Percentage Interests shall be determined in a manner
designed to ensure that the remaining Outstanding Amount shall be held by the
Lenders on a comparable basis.
“Performance Letter of Credit”: any letter of credit issued: (a) on behalf of a
Person in favor of a Governmental Authority, including, without limitation, any
utility, water, or sewer authority, or other similar entity, for the purpose of
assuring such Governmental Authority that such Person or an Affiliate of such
Person will properly and timely complete work it has agreed to perform for the
benefit of such Governmental Authority; (b) in lieu of cash deposits to obtain a
license, in place of a utility deposit, or for land option contracts; (c) in
lieu of other contract performance, to secure performance warranties payable
upon breach, and to secure the performance of labor and materials, including,
without limitation, construction, bid, and performance bonds; or (d) to secure
refund or advance payments on contractual obligations where default of a
performance-related contract has occurred.
“Permitted Acquisition” means any Acquisition (other than by means of a hostile
takeover, hostile tender offer or other similar hostile transaction) of a
business or entity engaged primarily in the business of home building, land
acquisition or land development or a business reasonably related thereto or a
reasonable extension thereof, in respect of which the majority of




--------------------------------------------------------------------------------




shareholders (or other equity interest holders), the board of directors or other
governing body thereof approves such Acquisition, provided that, immediately
before and after giving effect to such Acquisition, no Default or Event of
Default has occurred and is continuing.
“Permitted Liens”:
(a)    Liens existing on the date of this Agreement and described on Schedule
1.1B hereto and Liens, if any, granted to secure the Obligations;


(b)    Liens imposed by Governmental Authorities for taxes, assessments or other
charges (other than any such obligation imposed pursuant to Section 430(k) of
the Code or 303(k) of ERISA) not yet subject to penalty or which are being
contested in good faith and by appropriate proceedings, if adequate reserves
with respect thereto are maintained on the books of the Borrower in accordance
with GAAP;


(c)    statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business provided that (i) the underlying obligations are not
overdue or (ii) such Liens are being contested in good faith and by appropriate
proceedings and adequate reserves with respect thereto are maintained on the
books of the Borrower in accordance with GAAP;
            
(d)    Liens securing the performance of bids, trade contracts (other than
borrowed money or the purchase price of property or services), leases, statutory
obligations, surety and appeal bonds, performance bonds (including Construction
Bonds) and other obligations of a like nature incurred in the ordinary course of
business;


(e)    Liens in favor of surety bond companies pursuant to indemnity agreements
to secure the reimbursement obligations of the Borrower or any Guarantor on
Construction Bonds, provided (A) the Liens securing Construction Bonds shall be
limited to the assets of, as appropriate, the Borrower or such Guarantor at, and
the rights of, as appropriate, the Borrower or such Guarantor arising out of,
the projects that are the subject of the Construction Bonds, (B) the Liens shall
not attach to any real estate and (C) the aggregate amount of such Liens at any
time shall not exceed the dollar amount of Construction Bonds then outstanding;


(f)    easements, rights-of-way, zoning restrictions, assessment district or
similar Liens in connection with municipal financing or community development
bonds, and similar restrictions, encumbrances or title defects which, singly or
in the aggregate, do not in any case materially detract from the value of the
real estate subject thereto (as such real estate is used by any Loan Party) or
interfere with the ordinary conduct of the business of the Loan Parties;


(g)    pledges or deposits made in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other types of social
security legislation;


(h)    Liens securing Indebtedness of a Person existing at the time such Person
becomes a Loan Party or is merged with or into a Loan Party and Liens on assets
or properties at the time of acquisition thereof, provided that such Liens were
in existence prior to the date of such acquisition, merger or consolidation,
were not incurred in anticipation thereof and do not extend to any other assets;


(i)    Liens securing Non-Recourse Indebtedness and other Liens securing Secured
Indebtedness permitted under this Agreement, including, without limitation, any
Liens (and associated Secured Indebtedness) pursuant to development agreements
or land contracts for the purchase or sale of real property, which secure (i)
the return of a land deposit from another builder and/or developer, (ii)
development obligations, (iii) the deferred purchase price of land or other
payments due to the seller pursuant to a contract for the purchase of real
property and (iv) other similar Liens in connection with development agreements
or land contracts for the purchase or sale of real property; provided that, in
each case, such Liens do not extend to assets other than such real property;


(j)    Liens securing obligations of any Loan Party to any third party in
connection with (i) Profit and Participation Agreements, (ii) any option or
right of first refusal to purchase real property or marketing deed of trust
granted to the master developer or the seller




--------------------------------------------------------------------------------




of real property that arises as a result of the non-use or non-development of
such real property by such Loan Party or relates to the coordinated marketing
and promotion by the master developer, or (iii) joint development agreements
with third parties to perform and/or pay for or reimburse the costs of
construction and/or development related to or benefiting any Loan Party's
property and property belonging to such third parties, in each case entered into
in the ordinary course of such Loan Party's business;


(k)    Liens securing Indebtedness incurred to refinance any Indebtedness that
was previously so secured by a Lien and permitted hereunder (which refinancing
Indebtedness may exceed the amount refinanced, provided such refinancing
Indebtedness is otherwise permitted under this Agreement) upon terms and
conditions substantially similar to the terms of the Lien securing such
refinanced Indebtedness immediately prior to it having been so refinanced;


(l)    Liens arising pursuant to vexatious, frivolous or meritless claims,
suits, actions or filings, or other similar bad faith actions, taken by a Person
not an Affiliate of the Borrower; provided that a Loan Party is disputing such
Lien in good faith and by appropriate proceedings;


(m)    Liens securing Hedging Obligations arising in the ordinary course of
business of a Loan Party and not for speculative purposes;


(n)    Liens securing obligations of a Loan Party arising in connection with
letters of credit and/or letter of credit facilities;
    
(o)    Liens securing Capitalized Lease Obligations entered into in the ordinary
course of business and that do not extend to assets other than the assets that
are the subject of the applicable Capital Lease;


(p)    Liens of landlords, arising solely by operation of law, on fixtures and
moveable property located on premises leased in the ordinary course of business;
provided, however, that the rental payments secured thereby are not yet due;


(q)    Liens arising as a result of a judgment or judgments against the Borrower
or any of the Guarantors which do not in the aggregate exceed $2,500,000 at any
one time outstanding, which are being diligently contested in good faith, which
are not the subject of any attachment, levy or enforcement proceeding, and as to
which appropriate reserves have been established in accordance with GAAP;


(r)    Liens securing payments required to be made by Loan Parties to CDDs with
respect to bonds issued by such CDDs; and


(s)    Liens securing other Indebtedness or obligations in an amount not in
excess of $20,000,000 in the aggregate.
“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Loan
Party or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by PNC Bank, National Association as its prime rate in effect at its
principal office in Pittsburgh, Pennsylvania (the Prime Rate not being intended
to be the lowest rate of interest charged by PNC Bank, National Association in
connection with extensions of credit to debtors).
“Profit and Participation Agreement”: an agreement, secured by a deed of trust,
mortgage or other Lien against a property or asset, with respect to which the
purchaser of such property or asset agrees to pay the seller of such property or
asset a profit, price, premium participation or other similar amount in respect
of such property or asset.




--------------------------------------------------------------------------------




“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.
“Qualified Real Property Inventory”: as of any date, Real Property Inventory
that is not subject to or encumbered by any deed of trust, mortgage, judgment
Lien, or any other Lien (other than the Permitted Liens described in clauses
(b)-(f), (j) and (r) of the definition of “Permitted Liens”) and other Liens
which have been bonded around so as to remove such Liens as encumbrances against
such Real Property Inventory in a matter satisfactory to the Administrative
Agent and its legal counsel).
“Real Property Inventory”: as of any date, land (including improvements under
construction on such land) that is owned by any Loan Party, which land is being
developed or held for future development or sale, together with the right, title
and interest of such Loan Party in and to the streets, the land lying in the bed
of any streets, roads or avenues, open or proposed, in or of, the air space and
development rights pertaining thereto and the right to use such air space and
development rights, all rights of way, privileges, liberties, tenements,
hereditaments and appurtenances belonging in or in any way appertaining thereto,
all fixtures, all easements now or hereafter benefiting such land and all
royalties and rights appertaining to the use and enjoyment of such land
necessary for the residential development of such land, together with all of the
buildings and other improvements now or hereafter erected on such land, and any
fixtures appurtenant thereto and all related personal property.
“Recent Balance Sheet”: as defined in Section 4.8.
“Refunded Swingline Loans”: as defined in Section 2.4(b).
“Register”: as defined in Section 10.6(b).
“Regulations U and X”: Regulations U and X of the Board as in effect from time
to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
“Relevant Anniversary Date”: as defined in Section 2.22(a).
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: a reportable event as defined in Section 4043 of ERISA and
the regulations issued under such section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided, however, that a failure to meet the minimum funding
standard of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.
“Required Lenders”: subject to Section 2.20(a)(i), at any time, the holders of
more than fifty percent (50%) of the Total Commitments then in effect or, if the
Commitments have been terminated, the Outstanding Amount at such time; provided
that at any time when two or more Lenders (excluding Defaulting Lenders) are
party to this Agreement, the “Required Lenders” shall in no event mean fewer
than two Lenders.




--------------------------------------------------------------------------------




“Required Liquidity”: as of any date, (a) $10,000,000, plus (b) if, as of the
end of the fiscal quarter most recently ended for which financial statements are
available, the Interest Coverage Ratio was less than the Minimum Interest
Coverage Ratio, the Minimum Liquidity Amount.
“Requirement of Law”: any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Restricted Payments”: with respect to any Person, any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or any payment on account of, including any sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Person or any of its Subsidiaries, or any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of such Person or any of its Subsidiaries.
“Restricted Subsidiaries”: as of any date, the Subsidiaries of the Borrower and
any other Loan Party which are not Unrestricted Subsidiaries.
“Revolving Credit Exposure”: with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender's Revolving Loans then
outstanding, (b) such Lender's Swingline Exposure at such time and (c) such
Lender's L/C Exposure at such time.
“Revolving Loans”: as defined in Section 2.1(a).
“SEC”: the Securities and Exchange Commission, any successor thereto.
“Secured Indebtedness”: as of any date, any Indebtedness of a Loan Party
(excluding Indebtedness (i) owing to the Borrower or any Guarantor or (ii) owing
under the Loan Documents) that is secured by a Lien on assets of the Borrower or
any Loan Party, valued at the lower of the value of such assets or the aggregate
principal amount of such Indebtedness outstanding.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person on its debts
as such debts become absolute and matured, (c) such Person will not have, as of
such date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Speculative Unit”: any Unit Under Construction that is not a Unit Under
Contract and excluding all Model Units.
“Subordinated Debt”: (a) the Borrower's subordinated Indebtedness listed on
Schedule 4.21 hereto as Subordinated Debt, as the same may be amended from time
to time




--------------------------------------------------------------------------------




pursuant to terms not substantially less subordinated to the Obligations than
the Subordinated Debt being amended (as reasonably determined by the Borrower in
good faith), and (b) any other Indebtedness of the Borrower or any other Loan
Party which is subordinated to the Obligations at all times (including in
respect of any amendment or modification thereto) pursuant to terms not
substantially less subordinated to the Obligations than any then-outstanding
Subordinated Debt (as reasonably determined by the Borrower in good faith).
“Subsidiary”: as to any Person, a corporation, limited liability company or
other entity of which shares of stock or other ownership interests having
ordinary voting power (other than stock or such other ownership interests having
such power only by reason of the happening of a contingency) to elect a majority
of the board of directors or other managers of such corporation, limited
liability company or other entity are at the time owned, or the management of
which is otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person, and including all Subsidiaries of
Subsidiaries of such Person.
“Swap Termination Value”: in respect of any one or more agreements relating to
Hedging Obligations, after taking into account the effect of any legally
enforceable netting agreement relating to such agreements, (a) for any date on
or after the date such agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date of determination prior to the date referenced in clause (a), the amounts(s)
determined as the mark to market values(s) for such agreements, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such agreements.
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $20,000,000.
“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
in respect of any Swingline Loan shall be its Percentage Interest of the
principal amount of such Swingline Loan.
“Swingline Lender”: PNC Bank, National Association, in its capacity as the
lender of Swingline Loans.
“Swingline Loans”: as defined in Section 2.3.
“Swingline Participation Amount”: as defined in Section 2.4.
“Termination Date”: July 18, 2016, subject, however, to (a) earlier termination
of the Total Commitment pursuant of the terms of this Agreement and (b)
extension pursuant to Section 2.22.
“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“Unfunded Pension Liability” means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets




--------------------------------------------------------------------------------




(determined in both cases using the applicable assumptions under Section 430 of
the Code and the Treasury Regulations promulgated thereunder) for the applicable
plan year.
“Uniform Commercial Code”: the Uniform Commercial Code, as the same may, from
time to time, be in effect in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any collateral provided
pursuant to this Agreement is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority (but not attachment) and for purposes of definitions
related to such provisions.
“Unit”: means Qualified Real Property Inventory that is, or is planned to be,
comprised of a single family residential housing unit.
“United States”: the United States of America.
“Unit Under Construction”: a Unit where on-site construction has commenced as
evidenced by the trenching of foundations for such Unit, other than a Unit Under
Contract.
“Unit Under Contract”: a Unit as to which the Borrower or Guarantor owning such
Unit has entered into a bona fide contract of sale (a) in a form customarily
employed by the Borrower or such Guarantor, (b) not more than twelve (12) months
after the date of such contract and (c) with a Person who is not a Subsidiary or
Affiliate.
“Unrestricted Cash”: cash and Cash Equivalents of the Loan Parties that are free
and clear of all Liens and not subject to any restrictions on the use thereof to
pay Indebtedness and other obligations of the applicable Loan Party.
“Unrestricted Subsidiary” means (a) each of the Subsidiaries listed as an
Unrestricted Subsidiary on Schedule 4.12 hereto and (b) any other Subsidiary
hereafter designated by the Borrower (evidenced by resolutions of the board of
directors or the executive committee of the board of directors of the Borrower,
delivered to the Administrative Agent, certifying that such designation does not
violate any provision of this Agreement (including Section 7.4(g)) as an
Unrestricted Subsidiary.
“Unsold Owned Land”: all Real Property Inventory which is not a Unit Under
Construction or Unit Under Contract, excluding such Real Property Inventory as
to which the Borrower or a Guarantor has entered into a bona fide contract of
sale with a Person who is not a Subsidiary or Affiliate.
“Unsold Vertical Unit”: the sum of Model Units and Speculative Units (but
excluding any Unit for which vertical construction has not commenced, as
evidenced by any aspect of constructing a detached or attached single family
house beyond the completion of the foundation or footer).
“Voting Stock”: with respect to any Person, securities of any class of Capital
Stock of such Person entitling the holders thereof (whether at all times or only
so long as no senior class of stock has voting power by reason of any
contingency) to vote in the election of members of the board of directors of
such Person.
1.2     Other Definitional Provisions






--------------------------------------------------------------------------------




(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.


(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Loan Party not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, accounts, leasehold interests and
contract rights, and (v) references to agreements or other Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Obligations
as amended, supplemented, restated or otherwise modified from time to time.


(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.


(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS


2.1     Commitments.
  
(a)    Subject to the terms and conditions hereof, each Lender severally agrees
to make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Commitment Period in an aggregate principal amount at any one
time outstanding which, when added to such Lender's Revolving Credit Exposure,
and after giving effect to the proposed Revolving Loan and application of the
proceeds thereof to the repayment of any outstanding Obligations, (A) does not
exceed the amount of such Lender's Commitment and (B) does not cause the
Borrowing Base Availability to become less than zero. During the Commitment
Period, the Borrower may use the Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.9. Each Lender that
is a “Lender” (as defined in the Existing Credit Agreement) hereby waives any
failure by the Borrower to deliver a notice of termination of the Aggregate
Commitment (as defined in the Existing Credit Agreement) in a timely manner as
required by Section 2.6(a)(i) of the Existing Credit Agreement (but, for the
avoidance of doubt, does not waive the requirement to deliver such notice).


(b)    The Borrower shall repay all outstanding Revolving Loans on the
Termination Date.


2.2     Procedure for Revolving Loan Borrowing. The Borrower may borrow under
the Commitments during the Commitment Period on any Business Day, provided that
the Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by




--------------------------------------------------------------------------------




the Administrative Agent prior to 12:00 Noon, New York City time, (a) two (2)
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) by 11:00 A.M., New York City time, on the requested Borrowing
Date, in the case of ABR Loans), specifying (i) the amount and Type of Loans to
be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Periods therefor. Any Loans made on
the Closing Date shall initially be ABR Loans. Each borrowing under the
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or any larger amount which is an even multiple of $100,000 (or, if
the then aggregate Available Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $10,000,000 or a whole multiple
of $1,000,000 in excess thereof; provided, that the Swingline Lender may
request, on behalf of the Borrower, borrowings under the Commitments that are
ABR Loans in other amounts pursuant to Section 2.4. Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Lender thereof. Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent or by otherwise transferring such amounts as the Borrower
shall direct.


2.3    Swingline Commitment.


(a)     Subject to the terms and conditions hereof, the Swingline Lender agrees
to make a portion of the credit otherwise available to the Borrower under the
Commitments from time to time during the Commitment Period by making swing line
loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender's other
outstanding Revolving Loans, may exceed the Swingline Commitment then in
effect), (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Commitments would be less than zero,
and (iii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the Borrowing Base Availability would be less than zero. During the
Commitment Period, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only.
(b)    The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Termination Date,
the tenth (10th) Business Day after such Swingline Loan is made, or the date
that the next Revolving Loan is borrowed.


2.4     Procedure for Swingline Borrowing; Refunding of Swingline Loans.


(a)    Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice (or
electronic mail notice in conformance with the Administrative Agent's policies
and advance documentation therefor in effect from time to time) confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 3:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Commitment Period). Each
borrowing under the Swingline Commitment




--------------------------------------------------------------------------------




shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof. On the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrower with the Administrative Agent or as otherwise directed by the
Borrower on such Borrowing Date in immediately available funds.


(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may (and, not later than three Business Days after the
making of a Swingline Loan, shall), on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one (1)
Business Day's notice given by the Swingline Lender no later than 12:00 Noon,
New York City time, request each Lender to make (provided that each such request
shall be deemed to have been automatically given upon the occurrence of a
Default or Event of Default under Section 8 or upon the exercise of remedies
provided in Section 8), and each Lender hereby agrees to make, a Revolving Loan,
in an amount equal to such Lender's Percentage Interest of the aggregate amount
of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date
of such notice, to repay the Swingline Lender. Each Lender shall make the amount
of such Revolving Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one (1) Business Day after the date of such notice. The proceeds of such
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans. If the amounts received from the Lenders are
not sufficient to repay in full such Refunded Swingline Loans, then the Borrower
shall pay such difference to the Administrative Agent within two (2) Business
Days of notice from the Administrative Agent, which payments shall be made
available by the Administrative Agent to the Swingline Lender to repay the
Refunded Swingline Loans.


(c)    If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.4(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(b), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Lender's Percentage Interest times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Revolving Loans.


(d)     Whenever, at any time after the Swingline Lender has received from any
Lender such Lender's Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender's participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender's pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.


(e)    Each Lender's obligation to make the Loans referred to in Section 2.4(b)
and to purchase participating interests pursuant to Section 2.4(c) shall be
absolute and




--------------------------------------------------------------------------------




unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.


2.5     Commitment Fees, etc.


(a)     The Borrower agrees to pay to the Administrative Agent for the account
of each Lender a commitment fee for the period from and including the date
hereof to but excluding the last day of the Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears within three (3) Business Days of receipt of an invoice from the
Administrative Agent; provided, however, pursuant to Section 2.20, the Borrower
shall not be obligated to pay a commitment fee for the account of any Defaulting
Lender.


(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.


2.6     Termination or Reduction of Commitments. The Borrower shall have the
right, upon not less than five (5) Business Days' notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, (x) the Outstanding
Amount would exceed the Total Commitments or (y) the L/C Obligations in respect
of Letters of Credit that are Financial Letters of Credit would exceed the
Financial Letter of Credit Sublimit, in each case giving effect to such
termination or reduction. Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple of $1,000,000 in excess thereof, and shall
reduce permanently the Commitments then in effect.


2.7     Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, two (2) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 noon, New York City time, on the same
Business Day, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.17. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Revolving Loans shall be in
an aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.


2.8     Mandatory Prepayments. If, on any date, Borrowing Base Debt exceeds the
Borrowing Base, the Borrower shall, on such date, prepay Loans and/or Cash
Collateralize L/C Obligations in accordance with this Section 2.8 such that (a)
Borrowing Base Debt is equal to or




--------------------------------------------------------------------------------




less than the Borrowing Base or (b) all Letters of Credit are Cash
Collateralized and there are no Revolving Loans outstanding.


Amounts to be applied in connection with prepayments made pursuant to this
Section 2.8 shall be applied, first, to the prepayment of Swingline Loans,
second, to the prepayment of Revolving Loans, and third, if the aggregate
principal amount of Revolving Loans and Swingline Loans then-outstanding is less
than the amount of such prepayments because L/C Obligations constitute a portion
thereof, the Borrower shall deposit in cash an amount equal to 100% of the
aggregate then undrawn and unexpired L/C Obligations in a cash collateral
account established with the Administrative Agent for the benefit of the Lenders
on terms and conditions reasonably satisfactory to the Administrative Agent. The
application of any prepayment of Revolving Loans pursuant to this Section 2.8
shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under this Section 2.8 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.
2.9     Conversion and Continuation Options.
  
(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 1:00 P.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Required Lenders have determined in their sole
discretion not to permit such conversions and have provided the Administrative
Agent with written notice of such determination prior to such conversion
request. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.


(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent within the timeframe established
under Section 2.2 relating to an original request for a Eurodollar Loan, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan may be continued as such when
any Event of Default has occurred and is continuing and the Required Lenders
have determined in their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.


2.10     Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than six (6) Eurodollar Tranches
shall be outstanding at any one time.


2.11     Interest Rates and Payment Dates.




--------------------------------------------------------------------------------






(a)     Eurodollar Loan shall bear interest during each Interest Period with
respect thereto at a rate per annum equal to the Eurodollar Rate determined for
such Interest Period plus the Applicable Margin.


(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.


(c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus two
percent (2%) or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans plus two percent (2%), and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), after giving effect to any
applicable grace period, such overdue amount shall bear interest at a rate per
annum equal to the rate then applicable to ABR Loans plus two percent (2%), in
each case, with respect to clauses (i) and (ii) above, from the date of such non
payment until such amount is paid in full.


(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section 2.11
shall be payable from time to time on demand.


2.12     Computation of Interest and Fees.
  
(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed. Interest shall
accrue for each period from and including the first day of such period but
excluding the last day of such period. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.


(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.


2.13     Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:


(a)     the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Eurodollar Base Rate or the Eurodollar Rate, as applicable,
for such Interest Period, or






--------------------------------------------------------------------------------




(b)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Base Rate or the Eurodollar Rate, as applicable,
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (y)
any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.


2.14     Pro Rata Treatment and Payments.
   
(a)    Except as set forth in Section 2.20 below, each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the respective Percentage Interests of the Lenders.


(b)    Except as set forth in Section 2.20 below, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Lenders.


(c)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. Except as set forth in Section 2.20 below, the Administrative
Agent shall distribute such payments to each Lender promptly upon receipt in
like funds as received, net of any amounts owing by such Lender pursuant to
Section 9.7. If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.


(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this




--------------------------------------------------------------------------------




paragraph shall be conclusive in the absence of manifest error. If such Lender's
share of such borrowing is not made available to the Administrative Agent by
such Lender within three (3) Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans, on demand, from the
Borrower.


(e)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption and, subject to Section 2.20, make available to
the Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrower within three (3)
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.


(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(b), 2.4(c), 2.14(d), 2.14(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by the
Administrative Agent, the Swingline Lender or the applicable Issuing Lender(s)
for the account of such Lender to satisfy such Lender's obligations under such
Sections until all such unsatisfied obligations are fully paid.


2.15    Requirements of Law.
  
(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by the Administrative Agent,
the applicable Issuing Lender(s) or any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:


(A)    shall subject the Administrative Agent, such Issuing Lender(s) or any
Lender to any tax of any kind whatsoever with respect to this Agreement, any
Letter of Credit, any Application or any Loan made by it, or change the basis of
taxation of payments to the Administrative Agent, the Issuing Lenders or such
Lender in respect thereof (except for Non-Excluded Taxes or Other Taxes, in
either case covered by Section 2.16, and changes in the rate of tax on the
overall net income of the Administrative Agent, the Issuing Lenders or such
Lender);


(B)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or


(C)    shall impose on such Lender any other similar condition;


and the result of any of the foregoing is to increase the cost to the
Administrative Agent, such Issuing Lender(s) or such Lender, by an amount that
the Administrative Agent, such Issuing Lender(s) or such Lender deems to be
material, of making, converting into, continuing or maintaining Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable by the
Administrative Agent, such Issuing Lender(s) or such Lender hereunder in respect
thereof, then, in




--------------------------------------------------------------------------------




any such case, the Borrower shall promptly pay the Administrative Agent, such
Issuing Lender(s) or such Lender, upon its demand, any additional amounts
necessary to compensate the Administrative Agent, such Issuing Lender(s) or such
Lender for such increased cost or reduced amount receivable. If the
Administrative Agent, such Issuing Lender(s) or any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower by providing a certificate along with reasonably detailed
calculations of such additional amounts (with a copy to the Administrative
Agent, if applicable) of the event by reason of which it has become so entitled.
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender's or such corporation's capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender's or such corporation's policies with respect to capital adequacy
and liquidity) by an amount deemed by such Lender to be material, then from time
to time, after submission by such Lender to the Borrower by providing a
certificate along with reasonably detailed calculations of such additional
amounts (with a copy to the Administrative Agent) of a written request therefor,
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.


(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.


(d)    A certificate as to any additional amounts payable pursuant to this
Section 2.15 submitted by the Administrative Agent, such Issuing Lender(s) or
any Lender to the Borrower (with a copy to the Administrative Agent, if
applicable) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.15, the Borrower
shall not be required to compensate the Administrative Agent, such Issuing
Lender(s) or a Lender pursuant to this Section 2.15 for any amounts incurred
more than six months prior to the date that the Administrative Agent, such
Issuing Lender(s) or such Lender notifies the Borrower of such Lender's
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such six-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section 2.15 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


2.16    Taxes.
  
(a)    All payments made by or on behalf of the Borrower under this Agreement or
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (including any taxes or




--------------------------------------------------------------------------------




withholdings arising under FATCA), excluding taxes imposed on or measured by net
income (however denominated) or franchise taxes, or branch profit taxes imposed
(i) as a result of the Administrative Agent or any Lender being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in the United States (or a political
subdivision thereof) or any jurisdiction imposing such tax (or any political
subdivision thereof) or (ii) on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), unless such a
deduction or withholding is required by law, as determined in good faith by the
applicable withholding agent. If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or
Other Taxes are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased as necessary so that,
after such withholding has been made (including such withholdings applicable to
additional sums payable under this Section 2.16), the amounts received with
respect to this Agreement or any other Loan Document equal the sum which would
have been received had no such withholding been made, provided, however, that
the Borrower shall not be required to increase any such amounts payable to any
Lender or the Administrative Agent with respect to any Non-Excluded Taxes
pursuant to this Section 2.16(a) (i) that are attributable to such Lender's
failure to comply with the requirements of paragraph (d), (e) or (f) of this
Section 2.16, (ii) that are United States withholding taxes imposed on amounts
payable to or for the account of such Lender or the Administrative Agent at the
time such Lender or the Administrative Agent becomes a party to this Agreement
or such Lender changes its lending office, except to the extent that such
Lender's assignor (if any) or such Lender (in the case of a change in lending
office) was entitled, at the time of assignment or immediately before it changed
its lending office, to receive additional amounts from the Borrower with respect
to such Non-Excluded Taxes pursuant to this paragraph or (iii) that are imposed
pursuant to FATCA.


(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)    Whenever any taxes are payable by the Borrower pursuant to this Section
2.16, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a complete and correct copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. If the Borrower is required by law to deduct and/or
withhold any taxes, levies, imposts, duties, charges, fees, deduction or
withholdings, other than Non-Excluded Taxes and Other Taxes, then (i) the
Borrower shall make such deductions, (ii) the Borrower shall pay the amount
deducted to the relevant Governmental Authority or other authority in accordance
with applicable law, and (iii) the amounts so deducted and paid to the relevant
Governmental Authority shall be treated under this Agreement as made to the
affected Lender.


(d)    Each Lender (or Transferee) that is not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
(i) two copies of either U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form
W-8ECI, or Form W-8IMY (together with any applicable underlying




--------------------------------------------------------------------------------




IRS forms), (ii) in the case of a Non U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non U.S. Lender
claiming complete exemption from U.S. federal withholding tax on payments under
this Agreement and the other Loan Documents, or (iii) any other form prescribed
by applicable requirements of U.S. federal income tax law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made. Such forms
shall be delivered by each Non U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent. In
addition, each Non U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Each Lender (or Transferee) that is a “United States person” as
defined in Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to
the Borrower and the Administrative Agent (or, in the case of a Participant, to
the Lender from which the related participation shall have been purchased) two
copies of U.S. Internal Revenue Service Form W-9, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such U.S.
Lender certifying an exemption from U.S. federal backup withholding tax on all
payments by the Borrower under this Agreement and the other Loan Documents. Such
forms shall be delivered by each U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent. In
addition, each U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such U.S. Lender.
Each U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this Section, a Non U.S. Lender shall not be required to deliver any form
pursuant to this Section that such Non U.S. Lender is not legally able to
deliver.


(e)    A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender's judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.


(f)    If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable




--------------------------------------------------------------------------------




law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to
comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender's obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (f), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


(g)    If the Administrative Agent or any Lender determines, in its sole
discretion (exercised in good faith), that it has received a refund of any tax
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the tax giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.


(h)    The agreements in this Section 2.16 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


2.17    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder


2.18    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.15 or 2.16(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is




--------------------------------------------------------------------------------




made on terms that, in the sole judgment of such Lender (exercised in good
faith), cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.15 or 2.16(a).


2.19    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender (a) to which the Borrower becomes required to pay additional amounts
pursuant to Section 2.15 or 2.16(a), (b) that is a Defaulting Lender, or (c)
that does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders has been obtained), with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.18 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.15 or 2.16(a), (iv) the replacement Lender shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.17 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement shall be an Eligible Assignee reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.15 or 2.16(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.


2.20    Defaulting Lenders.
  
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:


(i)    Voting. Such Defaulting Lender shall not be entitled to vote on any
matter requiring the consent or approval of all Lenders or the Required Lenders,
and the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1), provided that (a) any waiver, amendment
or modification requiring the consent of all Lenders or each affected Lender
which affects such Defaulting Lender more adversely than other affected Lenders
shall require the consent of such Defaulting Lender and (b) the Commitment of
such Defaulting Lender may not be increased without the consent of such
Defaulting Lender.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lenders' Fronting Exposure with respect
to such Defaulting Lender in accordance with




--------------------------------------------------------------------------------




Section 3.9; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender's potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Lenders' future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 3.9; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swingline Lenders against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.20(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.20 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.


(iii)    Certain Fees:


(A)No Defaulting Lender shall be entitled to receive any commitment fee
contemplated by Section 2.5(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)Each Defaulting Lender shall be entitled to receive any fees pursuant to
Section 3.3 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Percentage Interest of the stated amount of
Letters of Credit for which the Defaulting Lender has provided Cash Collateral
pursuant to Section 2.20(a)(ii).
(C)With respect to any fees pursuant to Section 3.3 not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender's
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Lender and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender's or Swingline Lender's Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender's participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Percentage Interests (calculated without regard to such
Defaulting Lender's Commitment) but only to the




--------------------------------------------------------------------------------




extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender's Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender's increased exposure following such
reallocation.


(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders' Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders' Fronting Exposure in accordance with the procedures set forth
in Section 3.9.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lenders agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.20(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.


(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.


2.21    Increase in Commitments. The Borrower may, at its option, at any time or
from time to time prior to the Termination Date, increase the Total Commitments
(each such increase, a “Commitment Increase” and the additional Commitments
pursuant to each such Commitment Increase, “Incremental Commitments”) to an
aggregate principal amount not to exceed $225,000,000 (with each Commitment
Increase being in a minimum aggregate principal amount of $5,000,000 (the
“Minimum Increase Amount”) or a whole multiple of $1,000,000 in excess of the
Minimum Increase Amount) by requesting that existing Lenders or new lenders
commit to any such increase; provided that: (i) no Lender shall be required to
commit to any such increase; (ii) no such increase shall become effective unless
at the time thereof and after giving effect thereto (A) no Default or Event of
Default shall have occurred and be continuing, (B) each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects, provided, that, to the extent any
such representation and warranty is already qualified by materiality or
reference to Material Adverse Effect, such representation shall be true and
correct in all respects, and (C) the Administrative




--------------------------------------------------------------------------------




Agent shall have received a certificate from the Borrower to the effect of (A)
and (B) of clause (ii); and (iii) no new lender shall become a Lender pursuant
to this Section 2.21 unless such lender is an Eligible Assignee and the
Administrative Agent shall have given its prior written consent, which consent
shall not be unreasonably withheld. The Borrower shall be entitled to pay
upfront or other fees to such lenders who extend credit pursuant to this Section
2.21 as the Borrower and such lenders may agree. Each Commitment Increase shall
become effective on the date (each such date, an “Increased Facility Closing
Date”) specified in an activation notice delivered to the Administrative Agent
no less than ten (10) Business Days prior to the effective date of such notice
specifying the amount of the increase and the effective date thereof. Each new
lender that provides any part of any such increase in the Commitments (a “New
Lender”) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit E, whereupon such New Lender
shall become a Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement to such extent. On any Increased Facility Closing Date, subject to the
satisfaction of the foregoing terms and conditions, (i) each of the Lenders
shall be deemed to assign to each Person with Incremental Commitments (each, an
“Incremental Lender”) and each of the Incremental Lenders shall be deemed to
purchase from each of the Lenders, at the principal amount thereof, such
interests in the Revolving Loans outstanding on such Increased Facility Closing
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Revolving Loans will be held by the Lenders
(including Incremental Lenders) ratably in accordance with their respective
Commitments after giving effect to the addition of such Incremental Commitments
to the Commitments, (ii) each Incremental Commitment shall be deemed for all
purposes a Commitment and each Revolving Loan made thereunder (an “Incremental
Loan”) shall be deemed for all purposes a Revolving Loan and (iii) each
Incremental Lender that is a New Lender shall become a Lender in accordance with
the immediately preceding sentence. The terms and provisions of the Incremental
Loans and Incremental Commitments shall be substantially identical to the terms
and conditions of the Revolving Loans and Commitments.


2.22    Extension of Termination Date.
  
(a)    The Borrower may, by notice to the Administrative Agent (who shall
promptly notify the Lenders) not earlier than 90 Business Days and not later
than 60 Business Days prior to each anniversary of the Closing Date, request
that each Lender extend the Termination Date for an additional year (or, if such
request is made during such period immediately preceding the second anniversary
of the Closing Date, for an additional two years) from the Termination Date then
in effect hereunder (the “Existing Termination Date”). Any anniversary of the
Closing Date with respect to which any such request is made is referred to
herein as the “Relevant Anniversary Date”.


(b)    Each Lender, in its sole discretion, shall advise the Administrative
Agent whether or not such Lender agrees to such extension. If a Lender agrees to
such extension (an “Extending Lender”), it shall notify the Administrative
Agent, in writing, of its decision to do so no later than 15 Business Days prior
to the Relevant Anniversary Date. A Lender that determines not to so extend its
Commitment shall so notify the Administrative Agent promptly after making such
determination and is herein called a “Non-Extending Lender”. If a Lender does
not give timely notice to the Administrative Agent of whether or not such Lender
agrees to such extension, it shall be deemed to be a Non-Extending Lender;
provided that any Non-Extending Lender may, with the consent of the Borrower,
the Swingline Lender, the Issuing Lenders and the Administrative Agent (such
consent of the Administrative Agent not to be unreasonably withheld, conditioned
or delayed), subsequently become an Extending Lender by notice to the
Administrative Agent and the Borrower.






--------------------------------------------------------------------------------




(c)    The Administrative Agent shall notify the Borrower promptly of each
Lender's determination.


(d)    The Borrower shall have the right, on or before the Relevant Anniversary
Date, at its own expense, to require any Non-Extending Lender to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in Section 10.6) all its interests, rights and obligations under this
Agreement to one or more banks or other financial institutions identified to the
Non-Extending Lender, which may include any Lender (each an “Additional
Lender”), provided that (x) such Additional Lender shall be subject to the
approval of the Administrative Agent, the Swingline Lender and the Issuing
Lenders and, if such Additional Lender is not already a Lender hereunder, the
Administrative Agent, the Swingline Lender, the Issuing Lenders and the Borrower
(such approvals not to be unreasonably withheld); (y) such assignment shall
become effective as of a date specified by the Borrower; and (z) the Additional
Lender shall pay to such Non-Extending Lender in immediately available funds on
the effective date of such assignment the principal of, and interest accrued to
the date of payment on, the Loans made by it hereunder and all other amounts
accrued for its account or owed to it hereunder.


(e)    If (and only if) the total of the Commitments of the Lenders that have
agreed so to extend the Existing Termination Date and the additional Commitments
of the Additional Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the Relevant Anniversary Date, then,
upon the Borrower's election and prompt notification to the Administrative
Agent, effective as of the Relevant Anniversary Date, the Existing Termination
Date shall be extended to the numerically corresponding day in the same calendar
month in the immediately succeeding year (or, if such extension is for a period
of an additional two years as provided in Section 2.22(a), in the second
succeeding year) after the Existing Termination Date (except that, if such date
is not a Business Day, such Termination Date as so extended shall be the
immediately preceding Business Day) and each Additional Lender shall thereupon
become a “Lender” for all purposes of this Agreement. In the event of any such
extension, the Commitment of each Non-Extending Lender that has not been
replaced as provided in Section 2.22(d) shall terminate on the Termination Date
in effect prior to any such extension and the outstanding principal balance of
all Loans and other amounts payable hereunder to such Non-Extending Lender shall
become due and payable on such Termination Date and the total Commitments of the
Lenders hereunder shall be reduced by the Commitments of the Non-Extending
Lenders so terminated on such Termination Date.


(f)    Notwithstanding the foregoing, the extension of the Termination Date
pursuant to this Section 2.22 shall not be effective with respect to any Lender
unless (i) no Default or Event of Default has occurred and is continuing on the
Relevant Anniversary Date after giving effect to such extension; and (ii) the
representations and warranties of the Borrower set forth in Article IV shall be
true and correct in all material respects on and as of the Relevant Anniversary
Date as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, true and
correct in all material respects as of such specific date and, for purposes of
this Section 2.22, the representations and warranties contained in Section 4.1
shall be deemed to refer to the most recent statements delivered pursuant to
clauses (a) and (b), respectively, of Section 6.1) (provided, that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof). As a
condition precedent to each such extension, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the date of such
extension and signed by a Responsible Officer of the Borrower certifying as to
compliance with this Section 2.22(f).


SECTION 3. LETTERS OF CREDIT


3.1    L/C Commitment.




--------------------------------------------------------------------------------






(a)    Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower (and on behalf of the Borrower or any of its Subsidiaries or Joint
Ventures) on any Business Day during the Commitment Period in such customary
form as may be approved from time to time by such Issuing Lender; provided that
such Issuing Lender shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) the L/C Obligations in respect of
Letters of Credit issued by such Issuing Lender would exceed such Issuing
Lender's portion of the L/C Commitment, (ii) the aggregate amount of the
Available Commitments would be less than zero, (iii) the Borrowing Base
Availability would be less than zero or (iv) the L/C Obligations in respect of
Letters of Credit that are Financial Letters of Credit would exceed the
Financial Letter of Credit Sublimit. Each Letter of Credit shall (A) be
denominated in Dollars and (B) expire no later than the date that is 364 days
after the Termination Date, provided (I) that any Letter of Credit with an
expiry date prior to the Termination Date may provide for the renewal thereof
for additional periods (which shall in no event extend beyond the date referred
to in clause (B) above) and (II) with respect to any Letter of Credit that
expires on or after the date that is five Business Days prior to the Termination
Date, at least 60 days prior to the Termination Date, the Borrower shall
back-stop such Letter of Credit and/or deposit an amount in cash equal to 100%
of the L/C Obligations in respect of such Letter of Credit in a cash collateral
account established with the Administrative Agent for the benefit of the
applicable Issuing Lender on terms and conditions satisfactory to the
Administrative Agent and such Issuing Lender. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of a Subsidiary or Joint
Venture inures to the benefit of the Borrower, and that the Borrower's business
derives substantial benefits from the businesses of each such Subsidiary or
Joint Venture. From time to time and upon reasonable request therefor, (i) each
Issuing Lender shall confirm to the Administrative Agent the L/C Exposure in
respect of Letters of Credit issued by it and its portion of the L/C Commitment
and (ii) the Administrative Agent shall confirm to each Issuing Lender the
aggregate amount of Available Commitments. For the avoidance of doubt, in no
event shall the sum of the Issuing Lenders' respective portions of the L/C
Commitment exceed the L/C Commitment.


(b)    No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause any Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.


3.2    Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering
(including via electronic delivery) an Application therefor to such Issuing
Lender at its address specified on Schedule 1.1E or such other address as such
Issuing Lender shall notify to the Borrower, completed to the satisfaction of
such Issuing Lender, and such information describing the purpose of the Letter
of Credit, whether such Letter of Credit is a Financial Letter of Credit or a
Performance Letter of Credit and the location of the related project or
development as such Issuing Lender may request. Upon receipt of any Application,
such Issuing Lender will process such Application and such information
describing the purpose of the Letter of Credit and the location of the related
project or development delivered to it in connection therewith in accordance
with its customary procedures and shall issue, unless such Issuing Lender has
received written notice from any Lender, the Administrative Agent or the
Borrower, at least one (1) Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 5.2 shall not be satisfied, the Letter of Credit
requested thereby within two (2) Business Days after its receipt of the
Application therefor and all such requested information relating thereto by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower. Such Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower and the
Administrative Agent promptly following the issuance thereof. Such Issuing
Lender shall promptly furnish to the Administrative




--------------------------------------------------------------------------------




Agent, which shall in turn promptly furnish to the Lenders, notice of the
issuance of each Letter of Credit (including the amount thereof).


3.3     Fees and Other Charges.


(a)    Borrower will pay a fee on the undrawn portion of all outstanding Letters
of Credit at a per annum rate equal to the Applicable Margin then in effect with
respect to Eurodollar Loans, shared ratably among the Lenders and payable
quarterly in arrears on calendar quarters and within three (3) Business Days of
receipt an invoice from Administrative Agent after the issuance date. In
addition, the Borrower shall pay to each applicable Issuing Lender for its own
account a fronting fee of 0.125% per annum on the aggregate undrawn and
unexpired amount of each Letter of Credit, payable quarterly in arrears on
calendar quarters and within three (3) Business Days of receipt an invoice from
Administrative Agent or such Issuing Lender after the issuance date.


(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.


3.4    L/C Participations.
  
(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from each Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant's own account and risk an undivided
interest equal to such L/C Participant's Percentage Interest in such Issuing
Lender's obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit for which such Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement (or in the event that
any reimbursement received by such Issuing Lender shall be required to be
returned by it at any time), such L/C Participant shall pay to such Issuing
Lender upon demand at such Issuing Lender's address specified on Schedule 1.1E
or such other address as such Issuing Lender shall notify to the L/C
Participants an amount equal to such L/C Participant's Percentage Interest of
the amount that is not so reimbursed (or is so returned). Each L/C Participant's
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
any Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.


(b)    If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the




--------------------------------------------------------------------------------




denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 3.4(a) is not made available to any Issuing
Lender by such L/C Participant within three (3) Business Days after the date
such payment is due, such Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans under this
Agreement. A certificate of an Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section 3.4 shall be conclusive in
the absence of manifest error.
(c)    Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.


3.5    Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the applicable Issuing Lender
through the Administrative Agent if so requested by the Administrative Agent on
the Business Day next succeeding the Business Day on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by such Issuing Lender for the amount of (a) the draft
so paid and (b) any costs and expenses described in Section 3.3(b) incurred by
such Issuing Lender in connection with such payment. Each such payment shall be
made to such Issuing Lender or the Administrative Agent at (x) in the case of
such Issuing Lender, its address specified on Schedule 1.1E or such other
address as such Issuing Lender shall notify to the Borrower and (y) in the case
of the Administrative Agent, at the Funding Office, in each case in Dollars and
in immediately available funds. Interest shall be payable on any such amounts
from the date on which the relevant draft is paid until payment in full at the
rate set forth in (x) until the Business Day next succeeding the date of the
relevant notice, Section 2.11(b) and (y) thereafter, Section 2.11(c).


3.6    Obligations Absolute. The Borrower's obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Lender
that such Issuing Lender shall not be responsible for, and the Borrower's
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Issuing Lender. The Borrower agrees that any action taken or omitted by any
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence, bad faith or
willful misconduct, shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender to the Borrower.






--------------------------------------------------------------------------------




3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the applicable Issuing Lender shall, within one (1)
Business Day after receipt thereof, notify the Borrower and the Administrative
Agent of the date and amount thereof together with a copy of such draft. The
responsibility of any Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Agreement,
the provisions of this Agreement shall apply.


3.9    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within three (3) Business Days following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Lenders' Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.20(a)(ii) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.


(a)    Grant of Security Interest. The Borrower, and to the extent that Cash
Collateral is provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of the Issuing Lenders, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders' obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to clause
(b) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lenders as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).


(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 3.9 or Section
2.20(a)(ii) in respect of Letters of Credit shall be applied to the satisfaction
of the Defaulting Lender's obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender's Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 3.9
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.20 the Person
providing Cash Collateral and each Issuing Lender may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.


SECTION 4. REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:




--------------------------------------------------------------------------------




4.1    Financial Statement. The Borrower has furnished to Lenders that are
parties this Agreement on the Closing Date a copy of the Form 10-K of the
Borrower for the period ended December 31, 2012 and the Form 10-Q of the
Borrower for the period ended March 31, 2013; it being understood that such
financial statements filed with or furnished to the SEC by the Borrower (and
which are available online on the SEC website, SEC.gov) shall be deemed to have
been provided by the Borrower. The financial statements and the notes thereto
included in such Form 10-K and Form 10-Q fairly present in all material respects
the consolidated financial position of the Loan Parties and their respective
Subsidiaries as at the dates specified therein and the consolidated results of
operations and cash flows for the periods then ended, all in conformity with
GAAP.


4.2    No Material Adverse Change. There has been no material adverse change in
the financial condition of the Loan Parties and their respective Subsidiaries,
taken as a whole, since December 31, 2012.


4.3    Organization, Powers, and Capital Stock. Each of the Loan Parties (a) is
a corporation, limited partnership or limited liability company (as applicable)
duly organized or formed, validly existing and in good standing under laws of
its state of incorporation or formation, (b) has the power and authority to own
or hold under lease the properties it purports to own or hold under lease and to
carry on its business as now conducted, (c) is duly qualified or licensed to
transact business in every jurisdiction in which such qualification or licensing
is necessary to enable it to enforce all of its contracts and other rights and
to avoid any penalty or forfeiture except, in the case of this clause (c), to
the extent the failure to do so would not have a Material Adverse Effect.


4.4    Authorization; and Validity of this Agreement; Consents; etc.


(a)    Each of the Loan Parties has the power and authority to execute and
deliver this Agreement, the Notes, the Guarantee Agreement and the other Loan
Documents to which it is a party and to perform all its obligations hereunder
and thereunder. The execution and delivery by the Borrower of this Agreement and
the Notes and by each of the Loan Parties of the Guarantee Agreement and the
other Loan Documents to which it is a party and its performance of its
obligations hereunder and thereunder and any and all actions taken by the Loan
Parties (i) have been duly authorized by all requisite corporate action or other
applicable limited partnership or limited liability company action, (ii) will
not violate or be in conflict with (A) any provisions of law (including, without
limitation, any applicable usury or similar law), (B) any order, rule,
regulation, writ, judgment, injunction, decree or award of any court or other
agency of government, or (C) any provision of its certificate or articles of
incorporation or regulations or by-laws, certificate of limited partnership or
limited partnership agreement, or articles or certificate of formation or
operating or limited liability company agreement (as applicable), (iii) will not
violate, be in conflict with, result in a breach of or constitute (with or
without the giving of notice or the passage of time or both) a default under any
indenture, agreement or other instrument to which such Loan Party is a party or
by which it or any of its properties or assets is or may be bound (including
without limitation any indentures pursuant to which any debt securities of the
Borrower have been issued), except in each case where such violation, conflict
or breach would not reasonably be expected to have a Material Adverse Effect and
(iv) except as contemplated by this Agreement, will not result in the creation
or imposition of any lien, charge or encumbrance upon, or any security interest
in, any of its properties or assets. Each of this Agreement, the Notes, the
Guarantee Agreement and the other Loan Documents has been duly executed and
delivered by the Loan Parties party thereto. The Loan Documents constitute
legal, valid and binding obligations of the Loan Parties party thereto,
enforceable against such Loan Parties in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally.




--------------------------------------------------------------------------------






(b)    None of the Loan Parties nor any of their respective Subsidiaries is a
party to any agreement or instrument or is subject to any charter or other
restrictions that could reasonably be expected to have a Material Adverse
Effect. None of the Loan Parties nor any of their respective Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party that could reasonably be expected to have a Material Adverse Effect, and
consummation of the transactions contemplated hereby and in the other Loan
Documents will not cause any Loan Party to be in material default under any
material indenture, agreement or other instrument to which such Loan Party is a
party or by which it or any of its properties or assets is or may be bound
(including without limitation any indentures pursuant to which any debt
securities of the Borrower have been issued).


(c)    No order, license, consent, approval, authorization of, or registration,
declaration, recording or filing (except for the filing of a Current Report on
Form 8-K, and a quarterly report on Form 10-Q, in each case with the SEC) with,
or validation of, or exemption by, any governmental or public authority (whether
federal, state or local, domestic or foreign) or any subdivision thereof is
required in connection with, or as a condition precedent to, the due and valid
execution, delivery and performance by any Loan Party of any of the Loan
Documents to which it is a party, or the legality, validity, binding effect or
enforceability of any of the respective terms, provisions or conditions thereof.
To the extent that any franchises, licenses, certificates, authorizations,
approvals or consents from any federal, state or local (domestic or foreign)
government, commission, bureau or agency are required for the acquisition,
ownership, operation or maintenance by any Loan Party of properties now owned,
operated or maintained by any of them, those franchises, licenses, certificates,
authorizations, approvals and consents have been validly granted, are in full
force and effect and constitute valid and sufficient authorization therefor,
except in each case to the extent of omissions that would not have a Material
Adverse Effect.


4.5    Compliance with Laws and Other Requirements. The Loan Parties are in
compliance with and conform to all statutes, laws (including Environmental
Laws), ordinances, rules, regulations, orders, restrictions and all other legal
requirements of all domestic or foreign governments or any instrumentality
thereof having jurisdiction over the conduct of their respective businesses or
the ownership of their respective properties, the violation of which would have
a Material Adverse Effect, including, without limitation, regulations of the
Board, the Federal Interstate Land Sales Full Disclosure Act, the Florida Land
Sales Act or any comparable statute in any other applicable jurisdiction. None
of the Loan Parties has received any notice to the effect that any of them are
(a) in non-compliance with any of the requirements of applicable Environmental
Laws or any applicable federal, state and local health and safety statutes and
regulations or (b) the subject of any governmental investigation concerning the
release of any Hazardous Substances, in either case, which non-compliance or
remedial action could reasonably be expected to have a Material Adverse Effect.


4.6    Litigation. There is no action, suit, proceeding, arbitration, inquiry or
investigation (whether or not purportedly on behalf of the Borrower or any of
its Subsidiaries) pending or, to the best knowledge of the Borrower, threatened
against or affecting the Loan Parties or any of their respective Subsidiaries
(including under or related to Environmental Laws) (a) with respect to this
Agreement, the Notes, the Guarantee Agreement, any other Loan Document or the
transactions contemplated hereby or (b) which could reasonably be expected to
have a Material Adverse Effect. None of the Loan Parties nor any of their
respective Subsidiaries is in default with respect to any final judgment, writ,
injunction, decree, rule or regulation of any court or federal, state, municipal
or other governmental department, commission, board, bureau, agency or




--------------------------------------------------------------------------------




instrumentality, domestic or foreign (collectively, “Judgments), except for
Judgments with respect to which the liability does not exceed $5,000,000 in the
aggregate.


4.7    No Default. No event has occurred and is continuing that is a Default or
an Event of Default.


4.8    Title to Properties. Each of the Loan Parties has good and marketable fee
title, or title insurable by a reputable and nationally recognized title
insurance company, to the Real Property Inventory owned by it, and to all the
other assets owned by it and either reflected on the balance sheet and related
notes and schedules most recently delivered by the Borrower to the Lenders (the
“Recent Balance Sheet”) or acquired by it after the date of the Recent Balance
Sheet and prior to the date hereof, except for those properties and assets which
have been disposed of since the date of the Recent Balance Sheet or which no
longer are used or are useful in the conduct of its business or which are
classified as real estate not owned under GAAP. All such Real Property Inventory
and other assets owned by the Loan Parties are free and clear of all mortgages,
Liens, charges and other encumbrances (other than Permitted Liens).


4.9     Tax Liability. There have been filed all federal, state and local tax
returns with respect to the operations of the Loan Parties which are required to
be filed, except where extensions of time to make those filings have been
granted by the appropriate taxing authorities and the extensions have not
expired or where failure to file would not have a Material Adverse Effect. The
Loan Parties have paid or caused to be paid to the appropriate taxing
authorities all taxes as shown on those returns and on any assessment received
by any of them, to the extent that those taxes have become due, except for taxes
the failure of which to pay does not violate the provisions of this Agreement.


4.10    Regulations U and X; Investment Company Act.
 
(a)    Neither the Borrower nor any other Loan Party is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U or Regulation X of the Board). Margin stock (as defined in
Regulation U) constitutes less than 25% of those assets of the Loan Parties and
their respective Subsidiaries on a consolidated basis which are subject to any
limitation on sale, pledge, or other restriction hereunder.


(b)    No part of the proceeds of any extension of credit hereunder will be used
to purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. If requested by the
Lenders, the Borrower shall furnish to the Lenders a statement in conformity
with the requirements of Federal Reserve Form U-1 referred to in Regulation U of
said Board. No part of the proceeds of any extension of credit hereunder will be
used for any purpose that violates, or which is inconsistent with, the
provisions of Regulation X of said Board.


(c)    None of the Loan Parties nor any of their respective Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.


4.11    ERISA Compliance. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (a) each
Loan Party and its Subsidiaries and each of their respective ERISA Affiliates
(and in the case of a Pension Plan or a Multiemployer Plan, each of their
respective ERISA Affiliates) are in compliance with all applicable provisions
and requirements of ERISA and the Code and other federal and state laws and the
regulations and published interpretations thereunder with respect to each Plan
and Pension Plan




--------------------------------------------------------------------------------




and have performed all their obligations under each Plan and Pension Plan; (b)
no ERISA Event or Foreign Plan Event has occurred or is reasonably expected to
occur; (c) each Plan or Pension Plan which is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the IRS
covering such plan's most recently completed five-year remedial amendment cycle
in accordance with Revenue Procedure 2007-44, I.R.B. 2007-28, indicating that
such Plan or Pension Plan is so qualified and the trust related thereto has been
determined by the IRS to be exempt from federal income tax under Section 501(a)
of the Code or an application for such a determination is currently pending
before the IRS and, to the knowledge of the Borrower, nothing has occurred
subsequent to the issuance of the most recent determination letter which would
cause such Plan or Pension Plan to lose its qualified status; (d) no liability
to the PBGC (other than required premium payments), the IRS, any Plan or Pension
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by any Loan Party or its Subsidiaries or any of their ERISA
Affiliates; (e) no ERISA Event has occurred and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event; (f) each of
the Loan Parties and their respective Subsidiaries' ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan; (g) all amounts
required by applicable law with respect to, or by the terms of, any retiree
welfare benefit arrangement maintained by any Loan Party or its Subsidiaries or
any ERISA Affiliate or to which any Loan Party or its Subsidiaries or any ERISA
Affiliate has an obligation to contribute have been accrued in accordance with
ASC Topic 715-60; (h) as of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, no Loan Party
nor any of their respective Subsidiaries or ERISA Affiliates has any potential
liability for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA; (i) there has been no Prohibited
Transaction or violation of the fiduciary responsibility rules with respect to
any Plan or Pension Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect; (j) neither any Loan Party nor any of its
Subsidiaries nor any ERISA Affiliate maintains or contributes to, or has any
unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (i) on the Closing Date, those listed on
Schedule 4.11 hereto and (ii) thereafter, Pension Plans not otherwise prohibited
by this Agreement. The present value of all accumulated benefit obligations
under each Pension Plan, did not, as of the close of its most recent plan year,
exceed by more than an immaterial amount the fair market value of the assets of
such Pension Plan allocable to such accrued benefits (determined in both cases
using the applicable assumptions under Section 430 of the Code and the Treasury
Regulations promulgated thereunder), and the present value of all accumulated
benefit obligations of all underfunded Pension Plans did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than an immaterial amount the fair market value of the assets of all such
underfunded Pension Plans (determined in both cases using the applicable
assumptions under Section 430 of the Code and the Treasury Regulations
promulgated thereunder).


4.12    Subsidiaries; Joint Ventures. Schedule 4.12 contains a complete and
accurate list of (a) all Subsidiaries of the Borrower, including, with respect
to each Subsidiary, (i) its state of incorporation, (ii) all jurisdictions (if
any) in which it is qualified as a foreign corporation, foreign limited
liability company or foreign limited partnership, as applicable, (iii) the
number of shares of its Capital Stock outstanding, (iv) the number and
percentage of its shares of Capital Stock owned by the Borrower and/or by any
other Subsidiary and (v) whether such Subsidiary is a Guarantor or an
Unrestricted Subsidiary (and, if it is an Unrestricted Subsidiary, whether it is
a Financial Services Subsidiary), and (b) each Joint Venture, including, with
respect to each such Joint Venture, (i) its jurisdiction of organization, (ii)
all other jurisdictions in which it is qualified as a foreign entity and (iii)
the number and percentage of its shares of Capital Stock




--------------------------------------------------------------------------------




owned by the Borrower and/or by any other Subsidiary. All the outstanding shares
of Capital Stock of each Subsidiary of the Borrower are validly issued, fully
paid and nonassessable, except as otherwise provided by state wage claim laws of
general applicability. All of the outstanding shares of Capital Stock of each
Subsidiary owned by the Borrower or another Subsidiary as specified in Schedule
4.12 are owned free and clear of all Liens, security interests, equity or other
beneficial interests, charges and encumbrances of any kind whatsoever, except
for Permitted Liens. Neither the Borrower nor any other Loan Party owns of
record or beneficially any shares of the Capital Stock or other equity interests
of any Subsidiary that is not a Guarantor, except Unrestricted Subsidiaries.
4.13    Environmental Matters. Except as could not be reasonably expected to,
individually or in the aggregate, have a Material Adverse Effect: (i) no
Hazardous Substances are known to be (or should be known to be) present at, on
or under any of the Real Property Inventory, or any other real property owned by
a Loan Party, in each case, under circumstances which could reasonably be
expected to give rise to liability under any applicable Environmental Law; (ii)
none of the Loan Parties has received any notice or claim to the effect that any
of the Real Property Inventory or any of their respective operations are not in
compliance with any applicable Environmental Laws or are the subject of any
investigation concerning the release or threatened release of any Hazardous
Substance; (iii) each of the Loan Parties is, and within the period of all
applicable statutes of limitation has been, in compliance with all applicable
Environmental Laws, and none of the Loan Parties is aware of any reasonably
anticipated future events or circumstances that could be expected to prevent
continued compliance with Environmental Law; (iv) none of the Loan Parties has
entered into any consent decree, order, or settlement or other agreement, nor is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum, relating to compliance with or
liability under any Environmental Law; and (v) none of the Loan Parties has
assumed or retained, by contract or operation of law, any liabilities under any
Environmental Law or with respect to any Hazardous Substances.


4.14    No Misrepresentation. No representation or warranty by any Loan Party
made under this Agreement and no certificate, schedule, exhibit, report or other
document provided or to be provided by any Loan Party in connection with the
transactions contemplated hereby or thereby (including, without limitation, the
negotiation of and compliance with the Loan Documents) contains or will contain
a misstatement of a material fact or omit to state a material fact required to
be stated therein in order to make the statements contained therein, in the
light of the circumstances under which made, not misleading.


4.15     Solvency. The Loan Parties and their respective Subsidiaries are, on a
consolidated basis, Solvent


4.16    Foreign Direct Investment Regulations. Neither the making of the Loans
or advances of credit nor the repayment thereof nor any other transaction
contemplated hereby will involve or constitute a violation by any Loan Party of
any provision of the Foreign Direct Investment Regulations of the United States
Department of Commerce or of any license, ruling, order, or direction of the
Secretary of Commerce thereunder.


4.17    Relationship of the Loan Parties. The Loan Parties are engaged as an
integrated group in the business of owning, developing and selling Real Property
Inventory and of providing the required services, credit and other facilities
for those integrated operations. The Loan Parties require financing on such a
basis that funds can be made available from time to time to such entities, to
the extent required for the continued successful operation of their integrated
operations. The Loans and other advances of credit to be made to the Borrower
under this Agreement are for the purpose of financing the integrated operations
of the Loan Parties, and the Loan Parties expect to derive benefit, directly or
indirectly, from the Loans and other advances,




--------------------------------------------------------------------------------




both individually and as a member of the integrated group, since the financial
success of the operations of the Loan Parties is dependent upon the continued
successful performance of the integrated group as a whole.


4.18    Insurance. The properties of the Loan Parties and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties and their respective
Subsidiaries operate.
4.19    Foreign Asset Control Regulations. Neither the execution and delivery of
the Loan Documents by the Borrower or any other Loan Party nor the use of the
proceeds of any Loan or any extension of credit, will violate the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or the Anti-Terrorism Order or any enabling legislation or executive
order relating to any of the same. Without limiting the generality of the
foregoing, none of the Borrower, any Loan Party or any of their respective
subsidiaries (a) are or will become a blocked person described in Section 1 of
the Anti-Terrorism Order or (b) engage or will engage in any dealings or
transactions or be otherwise associated with any such blocked person.


4.20    Intellectual Property; Licenses, Etc.
The Borrower and its Restricted Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person.
4.21    Subordinated Debt. The Obligations constitute senior indebtedness which
is entitled to the benefits of the subordination provisions of all outstanding
Subordinated Debt, which outstanding Subordinated Debt as of the Closing Date is
identified in Schedule 4.21.


SECTION 5.    CONDITIONS PRECEDENT


5.1    Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the agreement of each Lender (including the Swingline Lender and
Issuing Lenders) to make the initial extension of credit requested to be made by
it is subject to the satisfaction, prior to or concurrently with the making of
such extension of credit, of the following conditions precedent:


(a)    Credit Agreement; Guarantee and Notes. The Administrative Agent shall
have received (i) this Agreement, executed and delivered by the Borrower and
each Lender listed on Schedule 1.1A, which shall be in full force and effect,
(ii) the Guarantee Agreement, executed and delivered by each Guarantor, which
shall be in full force and effect, and (iii) Notes, if requested, payable to the
order of each requesting Lender, which shall be in full force and effect.
(b)    Financial Statements. The Lenders shall have received each of Form 10-K
for the Borrower filed for the fiscal year ended December 31, 2012 and Form 10-Q
for the Borrower filed for the fiscal quarter ended March 31, 2013 (which
financial statements shall be deemed delivered when filed with the SEC).


(c)     Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented




--------------------------------------------------------------------------------




(including the reasonable fees and expenses of legal counsel to the
Administrative Agent) on or before the Closing Date.


(d)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The following supporting documents with respect to the
Borrower and the other Loan Parties: (i) a copy of its certificate or articles
of incorporation, formation, organization or certificate of limited partnership
(as applicable), certified as of a date reasonably close to the Closing Date to
be a true and accurate copy by the Secretary of State (or similar Governmental
Authority) of its state of incorporation or formation; (ii) a certificate of
that Secretary of State (or similar Governmental Authority), dated as of a date
reasonably close to the Closing Date, as to its existence and (if available)
good standing; (iii) a copy of its regulations or by-laws, partnership
agreement, or operating agreement or limited liability company agreement (as
applicable), certified by its secretary or assistant secretary, general partner,
manager or other appropriate Person (as applicable) to be a true and accurate
copy of its regulations or by-laws, partnership agreement, or operating
agreement or limited liability company agreement (as applicable) in effect on
the Closing Date; (iv) a certificate of its secretary or assistant secretary,
general partner, manager or other appropriate Person (as applicable), as to the
incumbency and signatures of its officers or other Persons who have executed any
documents on behalf of such Loan Party in connection with the transactions
contemplated by this Agreement; (v) a copy of resolutions of its board of
directors or the executive committee of the board of directors, certified by its
secretary or assistant secretary to be a true and accurate copy of resolutions
duly adopted by such board of directors or the executive committee of the board
of directors, or other appropriate resolutions or consents of its general
partner, manager or members certified by its secretary, assistant secretary,
general partner or manager (as applicable) to be true and correct copies thereof
duly adopted, approved or otherwise delivered by its general partner, manager or
members (to the extent necessary and applicable), each of which is certified to
be in full force and effect on the Closing Date, authorizing the execution and
delivery by it of this Agreement and any Notes, the Guarantee Agreement and
other Loan Documents delivered on the Closing Date to which it is a party and
the performance by it of all its obligations thereunder; and (vi) such
additional supporting documents and other information with respect to its
operations and affairs as the Administrative Agent may reasonably request.


(e)    Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion of Vorys, Sater, Seymour and Pease LLP, counsel to the Borrower
and its Subsidiaries, substantially in the form of Exhibit F. Such legal opinion
shall cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.


(f)    Representations and Warranties; No Defaults. Certificates signed by a
duly authorized officer of the Borrower stating that: (i) the representations
and warranties of the Borrower contained in Section 4 hereof are correct and
accurate in all material respects on and as of the Closing Date, provided, that,
to the extent any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect, such representation shall
be true and correct in all respects, and (ii) no event has occurred and is
continuing which constitutes an Event of Default or Default hereunder as of the
Closing Date, or after giving effect to any extension of credit on the Closing
Date.


(g)    Compliance Certificate; Borrowing Base Certificate. Delivery of (i) a
Compliance Certificate, substantially in the form of Exhibit B, as of March 31,
2013, and (ii) a Borrowing Base Certificate, substantially in the form of
Exhibit C, as of March 31, 2013.


(h)    Termination of Existing Credit Agreement. Delivery of evidence
satisfactory to the Administrative Agent that: (a) the Existing Credit Agreement
has been terminated, (b) all outstanding Obligations (as defined in the Existing
Credit Agreement) have been




--------------------------------------------------------------------------------




paid in full and (c) all guarantees and security interests granted in connection
with the Existing Credit Agreement have been terminated and released, or
arrangements reasonably satisfactory to the Administrative Agent shall have been
made for their termination and release substantially contemporaneously with the
Closing Date.


(i)    Additional Documents. Such other agreements, instruments and documents as
the Administrative Agent, its counsel or any Lender may reasonably request.


5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:


(a)     Borrowing Request. The Administrative Agent shall have received notice
of the Borrower's request for Revolving Loan as provided in Section 2.2,
Swingline Loan as provided in Section 2.3 or Application as provided in Section
3.2.


(b)     Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (except any representations and
warranties which are qualified by materiality, shall be correct and accurate in
all respects) on and as of such date as if made on and as of such date, provided
if any such representations and warranties are expressly made only as of a prior
date, such representations and warranties shall be true as of such prior date.


(c)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.


(d)     Availability. Giving effect to such extension of credit, Borrowing Base
Debt shall not be greater than the Borrowing Base; provided that the condition
precedent in this Section 5.2(d) shall be deemed to be satisfied if the Borrower
shall, substantially concurrently with such extension of credit, take actions as
required by Section 2.8 so that Borrowing Base Debt is equal to or less than the
Borrowing Base.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6.    AFFIRMATIVE COVENANTS


The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount (other than
contingent obligations such as indemnities or increased costs) is owing to any
Lender or the Administrative Agent hereunder, the Borrower shall and shall cause
each Loan Party to:
6.1    Reporting Requirements. Maintain a standard system of accounting
established and administered in accordance with GAAP and shall cause to be
delivered to the Administrative Agent (for prompt distribution by the
Administrative Agent to Lenders):


(a)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2013), a consolidated balance sheet of the Loan Parties and their
respective Subsidiaries as of the end of that fiscal year and the related
consolidated statements of operations, stockholders' equity and cash flows for
that fiscal year, all with accompanying notes and schedules, prepared in
accordance with GAAP consistently applied and audited and reported upon by
Deloitte & Touche LLP or another




--------------------------------------------------------------------------------




firm of independent certified public accountants of similar recognized standing
selected by the Borrower and acceptable to the Administrative Agent (such audit
report shall be unqualified except for qualifications relating to changes in
GAAP and required or approved by the Borrower's independent certified public
accountants); the financial statements filed with or furnished to the SEC by the
Borrower (and which are available online) shall be deemed to have been provided
by the Borrower under this reporting requirement;


(b)    as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Loan Parties and their respective Subsidiaries
as of the end of that quarter, and the related consolidated statement of
operations and cash flows of the Loan Parties and their respective Subsidiaries
for the period from the beginning of the fiscal year to the end of that quarter,
all prepared in accordance with GAAP consistently applied, unaudited but
certified to be true and accurate, subject to normal year-end audit adjustments,
by an Authorized Financial Officer of the Borrower; the financial statements
filed with or furnished to the SEC by the Borrower (and which are available
online) shall be deemed to have been provided by the Borrower under this
reporting requirement;


(c)     with the delivery of the financial statements described in subsections
(a) and (b) above, a certificate signed by (i) the Chief Executive Officer,
President or Executive Vice President or (ii) an Authorized Financial Officer of
the Borrower, to the effect that, having read this Agreement, and based upon an
examination which he or she deemed sufficient to enable him or her to make an
informed statement, there does not exist any Event of Default or Default, or if
any Event of Default or Default has occurred, specifying the facts with respect
thereto;


(d)    within 90 days after the beginning of each fiscal year of the Borrower
(commencing with the fiscal year 2014), a projection, in reasonable detail and
in form and substance satisfactory to the Administrative Agent, on a quarterly
basis, of the earnings, cash flow, balance sheet and covenant calculations (with
assumptions for all of the foregoing) of the Loan Parties and their respective
Subsidiaries for that fiscal year;


(e)    promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by the Borrower to its stockholders,
and of all regular and periodic reports and other material (including copies of
all registration statements and reports under the Securities Act of 1933, as
amended, and the Exchange Act) filed by the Borrower with or furnished to any
securities exchange or any Governmental Authority or commission, except material
filed with or furnished to governmental authorities or commissions relating to
the development of Real Property Inventory in the ordinary course of the
business of the Loan Parties and which does not relate to or disclose any
Material Adverse Effect; the reports and financial statements filed with or
furnished to the SEC by the Borrower (and which are available online) shall be
deemed to have been provided by the Borrower under these reporting requirements;
            
(f)    as soon as available and in any event within 90 days after the end of the
fourth quarter of each fiscal year for each Joint Venture, a statement of
earnings, assets, liabilities and net worth, indicating the Borrower's and each
Loan Party's pro rata share of such Joint Venture, in the form attached as
Schedule 6.1(f);


(g)    the following reports: within 45 days after the end of each of the first
three quarters, and within 90 days after the end of each fiscal year of the
Borrower (commencing with the quarter ending June 30, 2013 and fiscal year
ending December 31, 2013), a report which shall include the information and
calculations provided for in each of the Borrowing Base Certificate and the
Compliance Certificate attached to this Agreement, which shall be in




--------------------------------------------------------------------------------




reasonable detail and in form and substance satisfactory to the Administrative
Agent, with calculations indicating that the Borrower is in compliance, as of
the last day of such quarterly or annual period, as the case may be, with the
provisions of the financial covenants in Section 7.1 of the Borrower and the
Loan Parties and with the provisions of Sections 7.4(f) and (g). The reports
furnished pursuant to this subsection (g) shall each be certified to be true and
correct by an Authorized Financial Officer of the Borrower;
(h)    as soon as possible and in any event within 10 Business Days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by an Authorized Financial Officer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto;


(i)    as soon as possible and in any event within 10 Business Days after
receipt thereof by any of the Loan Parties or any of their respective
Subsidiaries, a copy of (i) any notice or claim to the effect that any of the
Loan Parties or their respective Subsidiaries is or may be liable to any Person
as a result of the release or threatened release by any of the Loan Parties, any
of their respective Subsidiaries or any other Person of any Hazardous Substance
into the indoor or outdoor environment, and (ii) any notice or claim alleging
any violation of any Environmental Law or any federal, state or local health or
safety law or regulation by any of the Loan Parties or any of their respective
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect;


(j)    promptly following receipt thereof, copies of (i) any documents described
in Section 101(f), 101(k) or 101(l) of ERISA that any Loan Party or any ERISA
Affiliate may request with respect to any Multiemployer Plan or Pension Plan;
provided, that if the relevant Loan Party or ERISA Affiliate have not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plans or Pension Plans, then, upon reasonable request of the
Administrative Agent, such Loan Party or the ERISA Affiliate shall promptly make
a request for such documents or notices from such administrator or sponsor and
the Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; and
(k)    such supplements to the aforementioned documents and additional
information and reports as the Administrative Agent or any Lender may from time
to time reasonably require.


6.2     Payment of Obligations, Taxes and Other Potential Liens. Pay all its
debts and perform all its obligations promptly and in accordance with the terms
governing such debts or other obligations, and pay and discharge or cause to be
paid and discharged promptly all taxes, assessments and governmental charges or
levies imposed upon any Loan Party or upon any of their respective incomes or
receipts or upon any of their respective properties before the same shall become
in default or past due, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might result in the imposition of a Lien
or charge upon such properties or any part thereof; provided, however, that it
shall not constitute a violation of the provisions of this Section 6.2 if any
Loan Party shall fail to (x) perform any such obligation or to pay any such debt
(except for obligations for money borrowed), tax, assessment, governmental
charge or levy or claim for labor, materials or supplies which is being
contested in good faith, by proper proceedings diligently pursued, and as to
which adequate reserves have been provided in conformity with GAAP, or (y) pay a
debt secured by a mortgage, deed of trust or comparable Lien on real estate if
such debt is, by its terms, Non-Recourse Indebtedness.


6.3     Preservation of Existence. Except as permitted by Section 7.3, do or
cause to be done all things or proceed with due diligence with any actions or
courses of action which may be necessary to preserve and keep in full force and
effect its existence under the laws of its state of incorporation or formation
and all qualifications or licenses in jurisdictions in which




--------------------------------------------------------------------------------




such qualification or licensing is required for the conduct of its business,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect. The Borrower will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted. The primary business of the Loan Parties and
their respective Subsidiaries shall at all times be the acquisition, development
and sale of real estate assets and ancillary and complementary businesses
thereto.


6.4    Maintenance of Properties. Maintain all its properties and assets in good
working order and condition and make all necessary repairs, renewals and
replacements thereof so that its business carried on in connection therewith may
be properly conducted at all times; and maintain or require to be maintained (a)
adequate insurance, by financially sound and reputable insurers, on all
properties of the Loan Parties which are of a character usually insured by
Persons engaged in the same or a similar business in the same general geographic
area (including, without limitation, all Real Property Inventory encumbered by
mortgages securing mortgage loans made by any Loan Party, to the extent normally
required by prudent mortgagees, and all Real Property Inventory which is the
subject of an equity investment by any Loan Party, to the extent normally
carried by prudent builder-developers) against loss or damage resulting from
fire, defects in title or other risks insured against by extended coverage and
of the kind customarily insured against by those Persons, (b) adequate public
liability insurance against tort claims which may be incurred by any Loan Party,
and (c) such other insurance as may be required by law, in each case, except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect. Upon the request of the Administrative Agent, the
Borrower will furnish to the Lenders full information as to the insurance
carried.


6.5    Access to Premises and Books. At all reasonable times and as often as any
Lender may reasonably request, permit authorized representatives and agents
(including accountants) designated by that Lender to (a) have access to the
premises of the Borrower and each Subsidiary and to their respective corporate
books and financial records, and all other records relating to their respective
operations and procedures, (b) make copies of or excerpts from those books and
records and (c) upon reasonable notice to the Borrower, discuss the respective
affairs, finances and operations of the Loan Parties and their respective
Subsidiaries with, and to be advised as to the same by, their respective
officers and directors.


6.6    Notices. Give prompt written notice to the Administrative Agent (who
promptly shall furnish the same to the Lenders) of (a) any proceeding instituted
by or against the Borrower or any of the Loan Parties in any federal or state
court or before any commission or other regulatory body, federal, state or local
or other governmental agency, which, if adversely determined, could reasonably
be expected to have a Material Adverse Effect on any Loan Party, (b) any other
event which could reasonably be expected to lead to or result in a Material
Adverse Effect on any Loan Party or result in an Event of Default, (c) (i) upon
becoming aware of the occurrence of or forthcoming occurrence of any ERISA Event
or Foreign Plan Event, a written notice specifying the nature thereof, what
action Borrower, any of the Loan Parties or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the IRS, the Department of Labor
or the PBGC with respect thereto; and (ii) with reasonable promptness, upon
Administrative Agent's request, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Borrower, any of
the Loan Parties or any of their respective ERISA Affiliates with the IRS with
respect to each Pension Plan; (2) all notices received by Borrower, any of the
Loan Parties or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event or Foreign Plan Event; and three (3)
copies of such other documents or governmental reports or




--------------------------------------------------------------------------------




filings relating to any Plan or Pension Plan as Administrative Agent shall
reasonably request, and (d) the occurrence of any Default or Event of Default.


6.7    Addition or Release of Guarantors. Give the Administrative Agent prompt
written notice of the formation or acquisition of any Subsidiary. Such
Subsidiary shall be required to become and continue to be a Guarantor, unless
such Subsidiary is designated as an Unrestricted Subsidiary as permitted by this
Agreement. Notwithstanding anything to the contrary, if at any time or from time
there occurs a Change in Status of a Guarantor, the Borrower shall deliver
notice thereof to the Administrative Agent, including a reasonably detailed
description of the Change in Status and a statement of the effective date of the
Change in Status. Each Change in Status event shall be effective as of the
effective date of such Change in Status, automatically, without any further
action by any party to this Agreement, and the Subsidiary that is subject to
such Change in Status shall no longer be a Guarantor and shall be released from
the Guarantee Agreement. In connection with each Change in Status, the
Administrative Agent, on behalf of Lenders, shall promptly following receipt of
written notice of Change in Status, execute and deliver to the Borrower a
written confirmation of such Change in Status. No Subsidiary which guarantees
the Existing Notes (or any other senior notes issued by the Borrower) may be
designated as an Unrestricted Subsidiary. A newly formed or acquired Subsidiary
which the Borrower does not designate as an Unrestricted Subsidiary and any
Unrestricted Subsidiary that the Borrower elects to re-designate as a Restricted
Subsidiary will become a Guarantor under this Agreement, and the Borrower shall
promptly deliver to the Administrative Agent (which, in the case of such a newly
formed or acquired Subsidiary, shall be delivered within forty-five (45) days)
(i) an Assumption Agreement, substantially in the form provided for in the
Guarantee Agreement, executed by a duly authorized officer of such Subsidiary
(which shall provide that the Borrower and such Subsidiary shall make the
representations and warranties in Section 4 of this Agreement with respect to
such Subsidiary); and (ii) a copy of the certificate or articles of
incorporation or other organizational document of such Subsidiary, certified by
the Secretary of State or other official of the state or other jurisdiction of
its incorporation or formation.


6.8    Compliance with Laws and Other Requirements. Promptly and fully comply
with, conform to and obey all present and future laws (including all applicable
Environmental Laws), ordinances, rules, regulations, orders, writs, judgments,
injunctions, decrees, awards and all other legal requirements applicable to the
Loan Parties, their respective Subsidiaries and their respective properties,
including, without limitation, Regulation Z of the Board, the Federal Interstate
Land Sales Full Disclosure Act, ERISA, the Florida Land Sales Act or any similar
statute in any applicable jurisdiction, in each case, the violation of which
would have a Material Adverse Effect on any Loan Party.


6.9    Use of Proceeds. Use and cause to be used the proceeds of the Loans and
other extensions of credit for working capital and general corporate purposes.


SECTION 7. NEGATIVE COVENANTS


The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount (other than
contingent obligations such as indemnities and increased costs) is owing to any
Lender or the Administrative Agent hereunder:
7.1     Financial Condition Covenants. The Borrower shall not,


(a)    Maximum Leverage Ratio. As of the end of each fiscal quarter of the
Borrower, permit the Leverage Ratio to exceed sixty percent (60%).






--------------------------------------------------------------------------------




(b)    Minimum Interest Coverage/Minimum Liquidity Test. As of the end of each
fiscal quarter of the Borrower, fail to maintain either (i) Liquidity in an
amount not less than Consolidated Interest Incurred for the last twelve months
then ended (such amount, the “Minimum Liquidity Amount”) or (ii) an Interest
Coverage Ratio not less than 1.50:1.00 (such ratio, the “Minimum Interest
Coverage Ratio”).


(c)     Minimum Tangible Net Worth Test. As of the end of each fiscal quarter of
the Borrower, fail to maintain minimum Consolidated Tangible Net Worth not less
than (i) $235,000,000.00 plus (ii) the sum of (A) 50% of the cumulative
Consolidated Net Income, if positive, of the Loan Parties and their respective
Subsidiaries (other than Unrestricted Subsidiaries) from and after March 31,
2013 plus (B) 50% of the net proceeds from any equity offerings of the Borrower
occurring on or after March 31, 2013, other than such proceeds used to refinance
the Borrower's preferred shares.


(d)    Owned Land Inventory. As of the end of each fiscal quarter of the
Borrower, permit the book value of Unsold Owned Land to exceed 125% of the sum
of Consolidated Tangible Net Worth and Subordinated Debt (other than that
portion of Subordinated Debt due within one year as a regularly scheduled
principal payment).


(e)    Housing Inventory. As of the end of each fiscal quarter of the Borrower,
permit the number of Unsold Vertical Units to exceed the greater of (i) the
number of Housing Unit Closings occurring during the period of twelve months
ending on the last day of such fiscal quarter multiplied by 35% or (ii) the
number of Housing Unit Closings occurring during the period of six months ending
on the last day of such fiscal quarter multiplied by 70%.


7.2     Liens and Encumbrances. The Borrower shall not, nor shall it permit any
other Loan Party to, grant or suffer or permit to exist any Liens on any of its
rights, properties or assets, other than Permitted Liens.


7.3    Fundamental Changes; Asset Sales; Acquisitions.


(a)    The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, do any of the following:


(i)    acquire any other Person, except pursuant to a Permitted Acquisition;


(ii)    sell, assign, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or any portion of its assets (whether now
owned or hereafter acquired), except (A) the sale or other disposition of assets
in the ordinary course of business or (B) other dispositions, sales, or
assignments of properties (including a bulk sale of properties held in a
geographic region) relating to a restructuring or withdrawal from one or more
geographic regions, provided that the fair value of such dispositions, sales or
transfers in this clause (B) in any fiscal quarter does not exceed 15% of
Consolidated Tangible Net Worth (determined as of the last day of the fiscal
quarter for which financial statements are available);


(iii)    merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it;


(iv)    dissolve, liquidate or wind up its business by operation of law or
otherwise; or






--------------------------------------------------------------------------------




(v)    distribute to the stockholders of the Borrower any Capital Stock of any
Guarantor;


provided, however, that any Subsidiary or any other Person may merge into or
consolidate with or may dissolve and liquidate into a Loan Party and any
Subsidiary that is not a Loan Party may merge into or consolidate with or may
dissolve and liquidate into another Subsidiary that is not a Loan Party, if (and
only if), (1) in the case of a merger or consolidation involving a Loan Party
other than the Borrower, the surviving Person is, or upon such merger or
consolidation becomes, a Loan Party, (2) in the case of a merger or
consolidation involving the Borrower, the Borrower is the surviving Person, (3)
the character of the business of the Borrower and the Subsidiaries on a
consolidated basis will not be materially changed by such occurrence, and (4)
such occurrence shall not constitute or give rise to (a) an Event of Default or
(b) default (beyond all applicable grace and cure periods) in respect of any of
the covenants contained in any agreement to which the Borrower or any such
Subsidiary is a party or by which its property may be bound if such default
would have a Material Adverse Effect.
Nothing contained in this Section 7.3, however, shall restrict any sale of
assets among the Loan Parties and their Subsidiaries which is in the ordinary
course of business or is otherwise in compliance with all other provisions of
this Agreement.
7.4    Investments. The Borrower shall not, nor shall it permit any Loan Party
to, make any Investment or otherwise acquire any interest in any Person, except:


(a)    Investments in Cash Equivalents;


(b)    Investments constituting extensions of credit in connection with the sale
of land;


(c)    loans and advances to officers and employees of the Borrower or any
Guarantor, to other Persons in the ordinary course of business or as permitted
by the code of regulations of the Borrower, which in the aggregate do not exceed
$5,000,000 at any time outstanding;


(d)    Investments in any Guarantor;


(e)    Investments in (including, without limitation, repayments, repurchases
and redemptions of) (i) the Existing Notes or other senior notes or senior
Indebtedness and (ii) Subordinated Debt or Capital Stock; provided that the
aggregate amount of Investments in Subordinated Debt (other than repayments
required at maturity and regularly scheduled payments) and Capital Stock after
the Closing Date shall not exceed the sum of (x) $75,000,000 and (y) the net
proceeds of any issuances of common equity and Subordinated Debt of the Borrower
after the Closing Date; provided further that any net proceeds of Subordinated
Debt described in this clause (y) may be used only for Investments in
then-outstanding Subordinated Debt;


(f)    Investments in Joint Ventures the aggregate cost of which do not at any
one time exceed 20% of Consolidated Tangible Net Worth (determined as of the
last day of the prior fiscal quarter for which financial statements are
available); provided that no such Investment may be made if it causes or results
(singly or with other actions or events) in (x) any violation of any other
covenant or condition of this Agreement or (y) any other Default or Event of
Default. For purposes of determining a Loan Party's Investment in a Joint
Venture, such Investment shall be determined in accordance with GAAP (excluding,
however, such Loan Party's equity in the undistributed earnings or losses in
such Joint Venture), but also shall be deemed to include the amount, as
determined in accordance with GAAP, of any loans or advances from any Loan Party
to




--------------------------------------------------------------------------------




such Joint Venture, and any guarantee or contractual commitment, arrangement or
other agreement by such Loan Party to provide funds or credit to such Joint
Venture;


(g)    Investments in Unrestricted Subsidiaries; provided that the aggregate
cost of all Investments in Unrestricted Subsidiaries, when combined with the
aggregate cost of all Investments in Joint Ventures, does not at any one time
exceed 30% of Consolidated Tangible Net Worth (determined as of the last day of
the prior fiscal quarter for which financial statements are available); provided
further that no such Investment may be made if it causes or results (singly or
with other actions or events) in (x) any violation of any other covenant or
condition of this Agreement or (y) any other Default or Event of Default. For
purposes of determining a Loan Party's Investment in an Unrestricted Subsidiary,
such Investment shall be determined in accordance with GAAP (excluding, however,
such Loan Party's equity in the undistributed earnings or losses in such
Unrestricted Subsidiary);


(h)    Investments permitted by Section 7.3 (including Permitted Acquisitions);


(i)    Investments by Financial Service Subsidiaries in mortgages,
mortgage-backed securities, mortgage commitments and similar financial
instruments related to the origination of mortgages and similar activities in
the ordinary course of such Subsidiaries;


(j)    Investments in securities of any trade creditor or customer received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditor or customer;


(k)    Investments in mortgages, receivables, other securities or ownership
interests, loans or advances made in connection with a strategy to acquire land
or other homebuilding assets through foreclosure or other exercise of remedies;
and


(l)    Investments, other than those permitted by subsections (a) through (k)
above, in the ordinary course of business and which are directly related to the
Borrower's homebuilding business, to the extent not otherwise prohibited by this
Agreement and subject to the other provisions of this Agreement (provided that
this clause (l) shall not permit Investments in Joint Ventures or Unrestricted
Subsidiaries); and


(m)    other Investments (not specifically listed in items (a) through (l)
above) in an aggregate amount not to exceed $20,000,000 at any time outstanding


7.5     Secured Indebtedness. The Borrower shall not, nor shall it permit any
Loan Party to, create, incur, issue or suffer to exist any Secured Indebtedness
exceeding $20,000,000 in aggregate principal amount at any time outstanding,
other than:


(a)    Secured Indebtedness outstanding on the Closing Date and set forth on
Schedule 7.5, and any refinancing thereof that does not increase the principal
amount thereof;


(b)    Secured Indebtedness in respect of letters of credit fully secured by a
Lien on cash and Cash Equivalents;


(c)    purchase money Indebtedness and other Non-Recourse Indebtedness;


(d)    Capitalized Lease Obligations;




--------------------------------------------------------------------------------






(e)    bonds issued by CDDs or similar bonds issued by Governmental Authorities
to accomplish similar purposes, to the extent such bonds are secured by tax
Liens or otherwise; and


(f)    Secured Indebtedness incurred pursuant to development agreements or land
contracts for the purchase or sale of real property which secure (i) the return
of a land deposit from another builder and/or developer, (ii) development
obligations, (iii) the deferred purchase price of land or other payments due to
the seller pursuant to a contract for the purchase of real property and (iv)
other similar obligations in connection with development agreements or land
contracts for the purchase or sale of real property.


7.6     No Margin Stock. The Borrower shall not use or permit to be used any of
the proceeds of the Loans or other extensions of credit hereunder to purchase or
carry any “margin stock” (as defined in Regulation U).


7.7    Burdensome Agreements. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, enter into any Contractual Obligation that
limits the ability (i) of any Restricted Subsidiary to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor, (ii) of any Restricted Subsidiary to guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person to secure its obligations under the Loan Documents to which it is a
party; provided, however, that this clause (iii) shall not prohibit the
requirement of granting a pari passu Lien in favor of any holder of any public
Indebtedness if the Obligations hereunder are required to be secured equally and
ratably therewith; provided, further, however, the foregoing shall not apply to
(w) restrictions imposed by law or this Agreement, (x) customary restrictions
and conditions contained in agreements relating to a sale of a Subsidiary or all
or substantially all of its assets pending such sale, provided such restrictions
and conditions apply only to the Subsidiary that is sold and such sale is
permitted hereunder, (y) customary provisions in leases, partnership agreements,
limited liability company organizational governance documents, joint venture
agreements, joint development agreements and other similar agreements entered
into in the ordinary course of business that restrict the transfer or
encumbrance of property under joint development or ownership, leasehold
interests or ownership interests in such partnership, limited liability company,
joint venture or similar Person and (z) with respect to clause (iii), customary
provisions in leases restricting the assignment thereof.


7.8    Prepayment of Indebtedness. If a Default has occurred and is continuing
or an acceleration of the indebtedness under this Agreement has occurred, the
Borrower shall not voluntarily prepay, or permit any Guarantor voluntarily to
prepay, the principal amount, in whole or in part, of any Indebtedness other
than (a) Indebtedness owed to each Lender hereunder, (b) Indebtedness which
ranks pari passu with the Indebtedness under this Agreement which is or becomes
due and owing whether by reason of acceleration or otherwise and (c)
Indebtedness which is exchanged for, or converted into, Capital Stock (or
securities to acquire Capital Stock) of any Loan Party.


7.9    Pension Plan. The Borrower shall not enter into, maintain or make
contributions to, or permit any Subsidiary to enter into, maintain or make
contributions to, directly or indirectly, any plan that is subject to Title IV
of ERISA, except for defined benefit pension plans of any Person formed or
acquired, directly or indirectly, by any Loan Party in a Permitted Acquisition,
and in each case with prior notice being given to the Administrative Agent of
the adoption or assumption of such defined benefit plan.






--------------------------------------------------------------------------------




7.10    Transactions with Affiliates. Except for compensation arrangements in
the ordinary course of business with the officers, directors and employees of
the Borrower and any Subsidiary, the Borrower shall not enter into any
transaction (including, without limitation, the purchase or sale of any property
or service) with, or make any payment or transfer to, any Affiliate (or permit
any Loan Party to do any of the foregoing), except in the ordinary course of
business and pursuant to the reasonable requirements of the business of the
Borrower or such Loan Party and upon fair and reasonable terms no less favorable
to the Borrower or such Loan Party than the Borrower or such Loan Party would
obtain in a comparable arms'-length transaction.


7.11    Foreign Assets Control Regulations. The Borrower shall not use or permit
the use the proceeds of any Loan or any extension of credit in any manner that
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or the Anti-Terrorism Order or any enabling
legislation or executive order relating to any of the same. Without limiting the
foregoing, neither the Borrower nor any other Loan Party will permit itself nor
any of its Subsidiaries to (a) become a blocked person described in Section 1 of
the Anti-Terrorism Order or (b) engage in any dealings or transactions or be
otherwise associated with any person who is a blocked person.


SECTION 8.    EVENTS OF DEFAULT; REMEDIES


If any of the following events shall occur and be continuing:
(a)    the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan, Reimbursement Obligation, any fees
hereunder or any other amount payable hereunder or under any other Loan Document
within five (5) Business Days after any such interest, fees or other amounts
becomes due in accordance with the terms hereof; or


(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document when made which
shall be false or misleading in any material respect when made; or


(c)    any Loan Party shall default in the observance or performance of any
covenant contained in Sections 6.3, 6.5 or 6.6, or Section 7; or


(d)    any Loan Party shall default in the observance or performance of any
other covenant contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 8), and such
default shall continue unremedied for a period of thirty (30) days; or


(e)    any Loan Party shall (i) default in making any payment of any principal
of any Indebtedness (including any Contingent Obligation, but excluding the
Loans and Non-Recourse Indebtedness) beyond any applicable period of grace, or
(ii) default in making any payment of any interest on any such Indebtedness or
Contingent Obligation set forth in clause (i) beyond the period of grace, if
any, provided in the instrument or agreement under which such obligation was
created, or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or Contingent
Obligation set forth in clause (i) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness or Contingent
Obligation (or a




--------------------------------------------------------------------------------




trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness or Contingent Obligation to
become due prior to its stated maturity or (in the case of any Contingent
Obligation) to become payable; provided, that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness or Contingent Obligations the aggregate outstanding principal
amount of which is $15,000,000 or more; provided further, that no default or
event of default under any Non-Recourse Indebtedness shall be a Default or Event
of Default under this Agreement; or


(f)    (i) the Borrower or any other Loan Party shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against the Borrower or any other Loan Party any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Borrower or any other Loan Party
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any other Loan Party shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) the Borrower or any other Loan Party shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (vi) or the Borrower or any other Loan
Party shall make a general assignment for the benefit of its creditors; or


(g)    (i) an ERISA Event or Foreign Plan Event shall have occurred, (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan, (iii) the PBGC shall institute proceedings to terminate any
Pension Plan(s), (iv) any Loan Party or any of their respective ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such entity does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
which could reasonably be expected to result in a Material Adverse Effect; or


(h)    one or more final non-appealable judgments or decrees shall be entered
against any Loan Party involving in the aggregate a liability of more than
$15,000,000, and all such judgments or decrees shall not have been paid,
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or


(i)    any Loan Party shall be found responsible for (A) the release or
threatened release by any Loan Party, any of its Subsidiaries or any other
Person of any Hazardous Substance into the indoor or outdoor environment, or (B)
any violation of any Environmental Law or any federal, state or local health or
safety law or regulation, which, in either case of clause (A) or (B), could
reasonably be expected to have a Material Adverse Effect; or




--------------------------------------------------------------------------------




(j)    any of the Loans Documents (including the Guarantee Agreement) shall
cease, for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert (excluding release of any Guarantor
from its guarantee in accordance with the Loan Documents); or


(k)    there shall occur any Change of Control;


then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to 103% of the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
On and after the occurrence of an Event of Default, the Administrative Agent
shall apply all payments in respect of any Obligations in the following order:
(i) first, to pay Obligations in respect of (A) any fees, expenses,
reimbursements or indemnities then due to the Administrative Agent, (B) any fees
(other than commitment fees and Letter of Credit fees), expenses, reimbursements
or indemnities then due to the Lenders and Issuing Lenders and (C) to pay
commitment fees, Letter of Credit fees and interest due in respect of Loans and
Letters of Credit; (ii) second to the ratable payment or prepayment of principal
outstanding on Loans and Letters of Credit; and (iii) third, to the ratable
payment of all other Obligations. On or after the occurrence of an Event of
Default, all principal payments in respect of Loans shall be applied, first, to
repay outstanding Swingline Loans, next outstanding ABR Loans and then to repay
outstanding Eurodollar Loans, with those that have the earlier expiring Interest
Period being repaid prior to those that have later expiring Interest Periods.
The order of priority set forth in this paragraph and the related provisions of
this Agreement are set forth solely to determine the rights and priorities of
the Administrative Agent, the Lenders, and the Issuing Lenders as among
themselves. The order of priority set forth in clause (i) may be changed only
with the prior written consent of the




--------------------------------------------------------------------------------




Administrative Agent and the order of priority of payments in respect of Letters
of Credit may be changed only with the prior written consent of the Issuing
Lenders.
SECTION 9. THE AGENTS
9.1     Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.


9.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.


9.3     Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys in fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person's own gross negligence, bad faith or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.


9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower rendered in any legal opinion for the benefit of the
Administrative Agent or any Lender), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement,




--------------------------------------------------------------------------------




all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.


9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.


9.6     Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys in fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys in fact
or affiliates.


9.7    Indemnification. The Lenders agree to indemnify the Administrative Agent
and its officers, directors, employees, affiliates, agents, advisors and
controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Percentage Interests in effect on the date
on which indemnification is sought under this Section 9.7, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent Indemnitee in any way relating to
or arising out of, the Commitments, this Agreement, any of the




--------------------------------------------------------------------------------




other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee's gross negligence, bad faith or willful misconduct.
The agreements in this Section 9.7 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


9.8    Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Administrative Agent
were not an agent hereunder. With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not an agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.


9.9     Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon thirty (30) days' notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent's rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is thirty (30)
days following a retiring Administrative Agent's notice of resignation, the
retiring Administrative Agent's resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent's resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.


9.10    Documentation Agent and Syndication Agent. None of the Co-Documentation
Agents or Co-Syndication Agents shall have any duties or responsibilities
hereunder in its capacity as such.


SECTION 10. MISCELLANEOUS


10.1    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties




--------------------------------------------------------------------------------




hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders) and (y) that any amendment or modification
of defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender's Commitment, in each case
without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, or except in accordance with this
Agreement, (A) release all or substantially all of the collateral, if any,
provided pursuant to this Agreement or (B) release all or substantially all of
the Guarantors from their obligations under the Guarantee Agreement, in each
case without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.14 without the written consent of all the Lenders; (v)
amend, modify or waive any provision of Section 9 or any other provision of any
Loan Document that affects the Administrative Agent without the written consent
of the Administrative Agent; (vi) amend, modify or waive any provision of
Section 2.3 or 2.4 without the written consent of the Swingline Lender; or (vii)
amend, modify or waive any provision of Section 3 without the written consent of
the Issuing Lenders. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent on a subsequent or other Default or Event of
Default.


10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:


Borrower:    M/I Homes, Inc.
3 Easton Oval
Columbus, Ohio 43219
Attention: Philip G. Creek
Telecopy: 614-418-8080
Telephone: 614-418-8011
Email: pcreek@mihomes.com
    
with copies to:
M/I Homes, Inc.
3 Easton Oval




--------------------------------------------------------------------------------




Columbus, Ohio 43219
Attention: J. Thomas Mason, Esq.
Telecopy: 614-418-8080
Telephone: 614-418-8014
Email: tmason@mihomes.com


Administrative Agent:    


PNC Bank, National Association
PNC Real Estate Finance
2 Tower Center, 18th Floor
East Brunswick, New Jersey 08816
Attention: Douglas G. Paul, Senior Vice President
Telecopy: 732-220-3744
Telephone: 732-220-3566
Email: douglas.paul@pnc.com


And


PNC Bank, National Association
Firstside Center
500 First Avenue
Mail Stop #: P7-PFSC-04-V
Pittsburgh, Pennsylvania 15219
Attention: Eric P. Morgan
Telecopy: 412-768-9542
Telephone: 412-705-2124
Email: e.morgan@pnc.com


with copies to:


Buchanan Ingersoll & Rooney PC
One Oxford Centre
301 Grant Street, 20th Floor
Pittsburgh, Pennsylvania 15219
Attention: Peter C. Butcher, Esq.
Telecopy: 412-562-1041
Telephone: 412-562-1064
Email: peter.butcher@bipc.com


provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.




--------------------------------------------------------------------------------




10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.


10.4     Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.


10.5     Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Arrangers for all their reasonable
and invoiced out-of-pocket costs and expenses incurred in connection with the
syndication, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the administration
of the transactions contemplated hereby and thereby, including the reasonable
and invoiced fees and disbursements of counsel to the Administrative Agent and
Arrangers and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the Closing
Date (in the case of amounts to be paid on the Closing Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse the
Administrative Agent and the Lenders for all their respective reasonable and
invoiced out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the fees and disbursements of
counsel for the Administrative Agent and the Lenders, (c) to pay, indemnify, and
hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes (but excluding
any taxes or increased costs otherwise not subject to the gross-up provided for
by Section 2.16(a)), if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender, the Issuing Lenders, the Administrative
Agent and the Arrangers and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Loan
Party or any of the properties and the reasonable fees and expenses of legal
counsel in connection therewith (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature,




--------------------------------------------------------------------------------




under or related to Environmental Laws, that any of them might have by statute
or otherwise against any Indemnitee. All amounts due under this Section 10.5
shall be payable not later than thirty (30) days after written demand therefor.
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to the address of the Borrower set forth in Section 10.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 10.5
shall survive the termination of this Agreement and the repayment of the Loans
and all other amounts payable hereunder.


10.6    Successors and Assigns; Participations and Assignments.


(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign,
participate or otherwise transfer its rights or obligations hereunder(s) (x) to
a Competitor without the Borrower's written consent or (y) otherwise except in
accordance with this Section.
            
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent
of:
(A)    the Borrower (such consent not to be unreasonably withheld), provided
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, or an Approved Fund, or, if an Event of Default has
occurred and is continuing, any other Person; provided further that the Borrower
shall be deemed to have consented to a proposed assignment unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof; and


(B)    the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment by a Lender to an Affiliate of such Lender.


(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender's Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that (1)
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;


(B)    (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;




--------------------------------------------------------------------------------




(C)    the Assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates and their
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee's compliance
procedures and applicable laws, including federal and state securities laws; and


(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, the Assignee
shall have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15 and 2.16 (as they relate to any period during which
such Lender was a party hereto), and Sections 2.17 and 10.5). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section 10.6.


(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). No transfer or
assignment of a Lender's participation hereunder shall be effective unless and
until recorded in the Register. The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Lenders and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.


(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee's completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.


(c)    (i) Subject to Section 10.6(a)(ii), any Lender may, without the consent
of the Borrower or the Administrative Agent, sell participations to one or more
Persons provided such Persons are a banking institution, life insurance company,
or other similar chartered or licensed financial institution that ordinarily is
engaged in the business of making real estate loans, or any fund that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of business (each, a “Participant”) in all or a
portion of such Lender's rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender's obligations under this Agreement shall remain unchanged, (B)
such Lender shall remain solely responsible to the other




--------------------------------------------------------------------------------




parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Lenders and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to clause (i) of
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.6. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant's interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from an
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof that occurs after the
Participant acquired the applicable participation. No Participant shall be
entitled to the benefits of Section 2.16 unless such Participant complies with
the applicable provisions of Section 2.16 as if it were a Lender.


(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.


(e)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.






--------------------------------------------------------------------------------




10.7    Adjustments; Set off.
 
(a)    Except to the extent that this Agreement or a court order expressly
provides for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.


(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender and its Affiliates shall have the right, without notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
the Borrower (whether at the stated maturity, by acceleration or otherwise but
after giving effect to any applicable period of grace), to apply to the payment
of such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set off. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such application made
by such Lender or its Affiliate, provided that the failure to give such notice
shall not affect the validity of such application.


10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.


10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with




--------------------------------------------------------------------------------




respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.


10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


10.12    Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:


(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of any state or federal court sitting in the Borough of
Manhattan in the City of New York, and appellate courts from any thereof;


(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;


(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and


(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.


10.13    Acknowledgements. The Borrower hereby acknowledges and agrees that (a)
no fiduciary, advisory or agency relationship between the Loan Parties and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm's length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties' interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other




--------------------------------------------------------------------------------




Loan Documents, (f) each Credit Party has been, is, and will be acting solely as
a principal and, except as otherwise expressly agreed in writing by it and the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties, any of their affiliates or any other
Person, (g) none of the Credit Parties has any obligation to the Loan Parties or
their affiliates with respect to the transactions contemplated by this Agreement
or the other Loan Documents except those obligations expressly set forth herein
or therein or in any other express writing executed and delivered by such Credit
Party and the Loan Parties or any such affiliate and (h) no joint venture is
created hereby or by the other Loan Documents or otherwise exists by virtue of
the transactions contemplated hereby among the Credit Parties or among the Loan
Parties and the Credit Parties.


10.14    Releases of Guarantees. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 10.1) to take any
action requested by the Borrower having the effect of releasing any guarantee
obligations to the extent necessary to permit consummation of any transaction
not prohibited by any Loan Document, including Section 6.7 of this Agreement, or
that has been consented to in accordance with Section 10.1.


10.15    Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential
or as material and non-public information; provided that nothing herein shall
prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender or any Affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section 10.15, to any actual or prospective Transferee, (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its Affiliates, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding arising under or related to this credit facility, (g) that
has been publicly disclosed by a Person other than the Administrative Agent, the
Lenders or their respective Affiliates, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender's investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or (j) if agreed by the Borrower in its sole discretion, to any other
Person.


Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including federal and state securities laws.




--------------------------------------------------------------------------------




10.16     WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.


10.17    USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.


[Signatures appear on the next page.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
M/I HOMES, INC., as Borrower


By:
/s/ Kevin C. Hake        

Name: Kevin C. Hake
Title: Senior Vice President - Finance and Business Development and Treasurer






--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing Lender,
Swingline Lender and as a Lender




By:
/s/ Douglas G. Paul            

Name: Douglas G. Paul
Title: Senior Vice President






--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a
Co-Syndication Agent and as a Lender


By:
/s/ Kimberly Turner            

Name: Kimberly Turner


Title: Executive Director






--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Syndication Agent, an Issuing
Lender and as a Lender


By:
/s/ Elena Bennett            

Name: Elena Bennett
Title: Senior Vice President






--------------------------------------------------------------------------------




CITIBANK, N.A., as a Co-Documentation Agent, an Issuing Lender and as a Lender


By:
/s/ Marni McManus            

Name: Marni McManus
Title: Vice President






--------------------------------------------------------------------------------




COMERICA BANK, as a Co-Documentation Agent and as a Lender


By:
/s/ Casey L Stevenson                

Name: Casey L. Stevenson
Title: Vice President






--------------------------------------------------------------------------------




THE HUNTINGTON NATIONAL BANK, as a Co-Documentation Agent, an Issuing Lender and
as a Lender


By:
/s/ Arthur N. DePompei                

Name: Arthur N. DePompei
Title: Vice President






--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Co-Documentation Agent, an Issuing Lender
and as a Lender


By:
/s/ Anthony J. Mathena            

Name: Anthony J. Mathena
Title: Vice President






--------------------------------------------------------------------------------




REGIONS BANK, as an Issuing Lender and as a Lender


By:
/s/ Daniel McClurkin            

Name: Daniel McClurkin
Title: Vice President






--------------------------------------------------------------------------------




TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender


By:
/s/ Carolynn Alexander        

Name: Carolynn Alexander
Title: SVP






